ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2016-03-17_JUD_01_PO_00_FR.txt.                         INTERNATIONAL COURT OF JUSTICE


                          REPORTS OF JUDGMENTS,
                       ADVISORY OPINIONS AND ORDERS


                         ALLEGED VIOLATIONS
              OF SOVEREIGN RIGHTS AND MARITIME SPACES
                        IN THE CARIBBEAN SEA
                          (NICARAGUA v. COLOMBIA)

                          PRELIMINARY OBJECTIONS


                         JUDGMENT OF 17 MARCH 2016




                               2016
                        COUR INTERNATIONALE DE JUSTICE


                            RECUEIL DES ARRÊTS,
                     AVIS CONSULTATIFS ET ORDONNANCES


                     VIOLATIONS ALLÉGUÉES
          DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                   DANS LA MER DES CARAÏBES
                          (NICARAGUA c. COLOMBIE)

                         EXCEPTIONS PRÉLIMINAIRES


                           ARRÊT DU 17 MARS 2016




6 CIJ1092.indb 1                                         15/02/17 08:34

                                                 Official citation :
                           Alleged Violations of Sovereign Rights and Maritime Spaces
                     in the Caribbean Sea (Nicaragua v. Colombia), Preliminary Objections,
                                       Judgment, I.C.J. Reports 2016, p. 3




                                            Mode officiel de citation :
                          Violations alléguées de droits souverains et d’espaces maritimes
                    dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires,
                                          arrêt, C.I.J. Recueil 2016, p. 3




                                                                                1092
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157287-2




6 CIJ1092.indb 2                                                                                  15/02/17 08:34

                                                       17 MARCH 2016

                                                        JUDGMENT




                               ALLEGED VIOLATIONS
                    OF SOVEREIGN RIGHTS AND MARITIME SPACES
                              IN THE CARIBBEAN SEA
                             (NICARAGUA v. COLOMBIA)
                             PRELIMINARY OBJECTIONS




                              VIOLATIONS ALLÉGUÉES
                   DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                            DANS LA MER DES CARAÏBES
                             (NICARAGUA c. COLOMBIE)
                            EXCEPTIONS PRÉLIMINAIRES




                                                       17 MARS 2016

                                                         ARRÊT




6 CIJ1092.indb 3                                                       15/02/17 08:34

                                                                     3




                                       TABLE DES MATIÈRES

                                                            Paragraphes

                   Qualités	                                     1-14
                    I. Introduction	                            15-19
                   II. Première exception préliminaire	         20-48
                   III. Deuxième exception préliminaire	        49-79
                   IV. Troisième exception préliminaire	       80-101
                   V. Quatrième exception préliminaire 	      102-104
                   VI. Cinquième exception préliminaire	      105-110
                   Dispositif	                                    111




                                                                     4




6 CIJ1092.indb 5                                                          15/02/17 08:34

                                                                                                       4




                                   COUR INTERNATIONALE DE JUSTICE

                                                     ANNÉE 2016                                                2016
                                                                                                             17 mars
                                                      17 mars 2016                                          Rôle général
                                                                                                              no 155

                       VIOLATIONS ALLÉGUÉES
            DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                     DANS LA MER DES CARAÏBES
                                          (NICARAGUA c. COLOMBIE)

                                        EXCEPTIONS PRÉLIMINAIRES



                      Première exception préliminaire de la Colombie.
                      Arguments de la Colombie — Cour n’ayant pas compétence ratione temporis
                   au titre du pacte de Bogotá — Dénonciation du pacte étant régie par l’ar‑
                   ticle LVI — Effet immédiat de l’avis de dénonciation.
                      Arguments du Nicaragua — Article XXXI du pacte conférant compétence à la
                   Cour tant que cet instrument reste en vigueur — Pacte demeurant en vigueur pendant
                   un an à compter de la date de l’avis de dénonciation, conformément à l’article LVI —
                   Cour ayant compétence ratione temporis, la requête du Nicaragua ayant été déposée
                   moins d’un an après la notification par la Colombie de sa dénonciation du pacte.
                      Analyse de la Cour — Date critique pour l’établissement de la compétence —
                   Effets de la dénonciation déterminés par le premier alinéa de l’article LVI — Ques‑
                   tion de savoir si le second alinéa de l’article LVI peut modifier l’effet du premier —
                   Second alinéa confirmant que les procédures entamées avant la notification de la
                   dénonciation peuvent se poursuivre indépendamment de cette dernière — Procédures
                   entamées au cours du préavis d’un an devant être considérées comme l’ayant été alors
                   que le pacte était toujours en vigueur — Interprétation de la Colombie revenant à
                   priver d’effet la plupart des articles du pacte alors que celui‑ci serait toujours en
                   vigueur — Interprétation de la Colombie incompatible avec l’objet et le but du
                   pacte — Nul besoin d’une telle interprétation pour donner un effet utile au second
                   alinéa de l’article LVI — Rejet de la première exception préliminaire de la Colombie.

                                                             *
                      Deuxième exception préliminaire de la Colombie, selon laquelle il n’existait pas
                   de différend entre les Parties avant le dépôt de la requête.
                      Date critique — Compétence de la Cour étant subordonnée à l’existence d’un
                   différend entre les Parties — Deux demandes principales présentées par le Nicara‑

                                                                                                       5




6 CIJ1092.indb 7                                                                                                  15/02/17 08:34

                                 droits souverains et espaces maritimes (arrêt)                          5

                   gua –– Première demande relative à de supposées violations, par la Colombie, des
                   droits du Nicaragua dans les espaces maritimes adjugés à c­ elui-ci par la Cour dans
                   son arrêt de 2012 — Seconde demande relative à un supposé manquement de la
                   Colombie à l’obligation de ne pas recourir à la menace ou à l’emploi de la force.
                      Arguments de la Colombie — Absence totale, avant la date critique, d’une quel‑
                   conque protestation du Nicaragua quant aux violations reprochées à la Colombie —
                   Colombie n’ayant jamais rejeté l’arrêt de 2012 — Décret présidentiel 1946 portant
                   création d’une « zone contiguë unique » étranger aux questions examinées par la
                   Cour — Absence de preuves d’affrontements entre les forces navales des deux Parties.
                      Arguments du Nicaragua — Arrêt de 2012 rejeté publiquement par de hauts
                   fonctionnaires colombiens — « Zone contiguë unique » établie par le décret 1946
                   étant non conforme au droit international — Décret 1946 visant à attribuer à la
                   Colombie des espaces maritimes dont la Cour a déclaré dans son arrêt de 2012
                   qu’ils appartenaient au Nicaragua — Colombie accusée de s’être livrée à un harcè‑
                   lement continu des bateaux de pêche nicaraguayens dans les eaux du Nicaragua.
                      Analyse de la Cour — Première demande du Nicaragua — Positions diver‑
                   gentes des Parties quant aux implications en droit de la proclamation par la
                   Colombie d’une « zone contiguë unique » par le décret 1946 — Colombie ne s’étant
                   pas défendue d’avoir continué à exercer sa juridiction dans des espaces maritimes
                   que le Nicaragua considérait comme siens — Existence d’un différend n’étant pas
                   nécessairement subordonnée à l’expression d’une protestation officielle — Exis‑
                   tence, à la date du dépôt de la requête, d’un différend relatif à la première demande
                   du Nicaragua — Seconde demande du Nicaragua — Absence d’éléments démon‑
                   trant que la Colombie ait recouru à la menace ou à l’emploi de la force dans les
                   espaces en cause avant la date critique — Deuxième exception préliminaire de la
                   Colombie rejetée en ce qu’elle a trait à la première demande du Nicaragua, mais
                   retenue en ce qu’elle a trait à la seconde.

                                                              *
                      Troisième exception préliminaire de la Colombie.
                      Arguments de la Colombie — Cour n’ayant pas compétence car les conditions
                   énoncées à l’article II du pacte n’étaient pas remplies — Nécessité que les deux
                   Parties aient été d’avis que le différend ne pouvait être réglé au moyen de négocia‑
                   tions — Deux Parties étant demeurées disposées à régler leurs divergences au
                   moyen de négociations directes.
                      Arguments du Nicaragua — Article II du pacte disposant que l’une des deux
                   Parties doit avoir été d’avis que le différend ne pouvait être réglé au moyen de
                   négociations — Unanimité des Parties quant à l’impossibilité de régler le différend
                   par ce moyen — Nicaragua disposé à négocier un traité avec la Colombie s’agis‑
                   sant uniquement de l’exécution de l’arrêt de 2012 — Objet des négociations entre
                   les Parties sans rapport aucun avec celui du différend en l’espèce.
                      Examen par la Cour de l’article II du pacte — Différence entre le texte français et
                   les trois autres versions officielles de l’article II — Démarche suivie dans l’arrêt de
                   1988 — Nul besoin de résoudre le problème posé par la divergence linguistique —
                   Questions sur lesquelles les Parties étaient prêtes à engager un dialogue étant dépour‑
                   vues de rapport avec l’objet du différend en l’espèce — Absence d’éléments démon‑
                   trant que les Parties avaient envisagé de négocier sur l’objet du différend à la date du
                   dépôt de la requête — Rejet de la troisième exception préliminaire de la Colombie.

                                                              *

                                                                                                         6




6 CIJ1092.indb 9                                                                                              15/02/17 08:34

                                  droits souverains et espaces maritimes (arrêt)                            6

                       Quatrième exception préliminaire de la Colombie, selon laquelle la Cour n’a pas
                    de « pouvoir inhérent » lui permettant de connaître du différend.
                       Compétence de la Cour déjà établie sur la base de l’article XXXI du pacte à
                    l’égard de la première demande du Nicaragua — Nul besoin pour la Cour d’exami‑
                    ner l’argument du « pouvoir inhérent » avancé par le Nicaragua — Cour concluant
                    qu’il n’y a pas lieu pour elle de se prononcer sur la quatrième exception prélimi‑
                    naire de la Colombie.

                                                                *
                       Cinquième exception préliminaire de la Colombie, selon laquelle la Cour ne sau‑
                    rait connaître d’un différend relatif à l’exécution de l’une de ses décisions antérieures.
                       Nul besoin pour la Cour de se prononcer sur la cinquième exception préliminaire
                    de la Colombie en ce qu’elle a trait au pouvoir inhérent — Examen de la cinquième
                    exception préliminaire en ce qu’elle a trait à la compétence conférée par le pacte
                    de Bogotá — Nicaragua ne cherchant pas à obtenir l’exécution de l’arrêt de
                    2012 — Rejet de la cinquième exception préliminaire de la Colombie.



                                                           ARRÊT



                    Présents :	 M. Abraham, président ; M. Yusuf, vice‑président ; MM. Owada,
                                 Tomka, Bennouna, Cançado Trindade, Greenwood,
                                 Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari,
                                 Robinson, Gevorgian, juges ; MM. Daudet, Caron, juges ad hoc ;
                                 M. Couvreur, greffier.

                      En l’affaire relative à des violations alléguées de droits souverains et d’espaces
                    maritimes dans la mer des Caraïbes,
                      entre
                    la République du Nicaragua,
                    représentée par
                       S. Exc. M. Carlos José Argüello Gómez, ambassadeur de la République du
                          Nicaragua auprès du Royaume des Pays‑Bas,
                       comme agent et conseil ;
                       M. Vaughan Lowe, Q.C., membre du barreau d’Angleterre et du pays de
                          Galles, professeur émérite de droit international, Oxford University,
                          membre de l’Institut de droit international,
                       M. Alex Oude Elferink, directeur de l’Institut néerlandais du droit de la mer,
                          professeur de droit international de la mer, Université d’Utrecht,
                       M. Alain Pellet, professeur émérite à l’Université Paris Ouest, Nanterre‑
                          La Défense, ancien membre et ancien président de la Commission du
                          droit international, membre de l’Institut de droit international,
                       M. Antonio Remiro Brotóns, professeur de droit international à l’Universi-
                          dad Autónoma de Madrid, membre de l’Institut de droit international,

                                                                                                            7




6 CIJ1092.indb 11                                                                                                15/02/17 08:34

                                 droits souverains et espaces maritimes (arrêt)                       7

                      comme conseils et avocats ;
                      M. César Vega Masís, vice-­   ministre des affaires étrangères, directeur des
                        affaires juridiques, de la souveraineté et du territoire au ministère des
                        affaires étrangères,
                      M. Walner Molina Pérez, conseiller juridique au ministère des affaires étran-
                        gères,
                      M. Julio César Saborio, conseiller juridique au ministère des affaires étrangères,
                      comme conseils ;
                      M. Edgardo Sobenes Obregon, conseiller à l’ambassade du Nicaragua au
                        Royaume des Pays‑Bas,
                      Mme Claudia Loza Obregon, première secrétaire de l’ambassade du Nicara-
                        gua au Royaume des Pays‑Bas,
                      M. Benjamin Samson, doctorant au Centre de droit international de Nanterre
                        (CEDIN), Université Paris Ouest, Nanterre-La Défense,
                      Mme Gimena González,
                      comme conseils adjoints ;
                      Mme Sherly Noguera de Argüello, consul général de la République du Nica-
                        ragua,
                      comme administrateur,
                      et
                    la République de Colombie,
                    représentée par
                       S. Exc. Mme María Angela Holguín Cuéllar, ministre des affaires étrangères,
                       S. Exc. M. Francisco Echeverri Lara, vice‑ministre des affaires multilatérales,
                          ministère des affaires étrangères,
                       comme autorités nationales ;
                       S. Exc. M. Carlos Gustavo Arrieta Padilla, ancien juge au Conseil d’Etat de
                          Colombie, ancien Procurador General de la Nación et ancien ambassadeur
                          de la Colombie auprès du Royaume des Pays‑Bas,
                       comme agent ;
                       S. Exc. M. Manuel José Cepeda Espinosa, ancien président de la Cour consti-
                          tutionnelle de Colombie, ancien délégué permanent de la Colombie auprès
                          de l’UNESCO et ancien ambassadeur de la Colombie auprès de la Confé-
                          dération suisse,
                       comme coagent ;
                       M. W. Michael Reisman, professeur de droit international à la faculté de
                          droit de Yale, titulaire de la chaire McDougal, membre de l’Institut de
                          droit international,
                       M. Rodman R. Bundy, ancien avocat à la Cour d’appel de Paris, membre du
                          barreau de New York, cabinet Eversheds LLP, Singapour,
                       sir Michael Wood, K.C.M.G., membre du barreau d’Angleterre et du pays de
                          Galles, membre de la Commission du droit international,
                       M. Tullio Treves, membre de l’Institut de droit international, conseiller prin-
                          cipal en droit international public, cabinet Curtis, Mallet‑Prevost, Colt &
                          Mosle LLP, Milan, professeur à l’Université de Milan,
                       M. Eduardo Valencia‑Ospina, membre de la Commission du droit internatio-
                          nal, président de la société latino‑américaine de droit international,

                                                                                                      8




6 CIJ1092.indb 13                                                                                          15/02/17 08:34

                               droits souverains et espaces maritimes (arrêt)                   8

                    M. Matthias Herdegen, docteur honoris causa, professeur de droit internatio-
                       nal, directeur de l’Institut de droit international de l’Université de Bonn,
                    comme conseils et avocats ;
                    S. Exc. M. Juan José Quintana Aranguren, ambassadeur de Colombie auprès
                       du Royaume des Pays‑Bas, représentant permanent de la Colombie auprès
                       de l’Organisation pour l’interdiction des armes chimiques, ancien représen-
                       tant permanent de la Colombie auprès des Nations Unies à Genève,
                    S. Exc. M. Andelfo García González, ambassadeur de la Colombie auprès
                       du Royaume de Thaïlande, professeur de droit international, ancien vice‑­
                       ministre des affaires étrangères,
                    Mme Andrea Jiménez Herrera, conseiller, ambassade de Colombie au
                       Royaume des Pays‑Bas,
                    Mme Lucía Solano Ramírez, deuxième secrétaire, ambassade de Colombie au
                       Royaume des Pays‑Bas,
                    M. Andrés Villegas Jaramillo, coordinateur, division des affaires portées
                       devant la CIJ, ministère des affaires étrangères,
                    M. Giovanny Andrés Vega Barbosa, division des affaires portées devant la
                       CIJ, ministère des affaires étrangères,
                    Mme Ana María Durán López, division des affaires portées devant la CIJ,
                       ministère des affaires étrangères,
                    M. Camilo Alberto Gómez Niño, division des affaires portées devant la CIJ,
                       ministère des affaires étrangères,
                    M. Juan David Veloza Chará, troisième secrétaire, division des affaires por-
                       tées devant la CIJ, ministère des affaires étrangères,
                    comme conseillers juridiques ;
                    le contre‑amiral Luís Hernán Espejo, marine nationale de Colombie,
                    le capitaine de vaisseau William Pedroza, bureau des affaires internationales,
                       marine nationale de Colombie,
                    le capitaine de frégate Hermann León, autorité maritime nationale (DIMAR),
                       marine nationale de Colombie,
                    M. Scott Edmonds, cartographe, International Mapping,
                    M. Thomas Frogh, cartographe, International Mapping,
                    comme conseillers techniques ;
                    Mme Charis Tan, avocat et Solicitor, Singapour, membre du barreau de
                       New York, Solicitor, Angleterre et pays de Galles, cabinet Eversheds LLP,
                       Singapour,
                    M. Eran Sthoeger, LL.M., faculté de droit de l’Université de New York,
                    M. Renato Raymundo Treves, collaborateur du cabinet Curtis, Mallet‑­
                       Prevost, Colt & Mosle LLP, Milan,
                    M. Lorenzo Palestini, doctorant, Institut de hautes études internationales et
                       du développement, Genève,
                    comme assistants juridiques,


                    La Cour,
                    ainsi composée,
                    après délibéré en chambre du conseil,


                                                                                                9




6 CIJ1092.indb 15                                                                                     15/02/17 08:34

                                 droits souverains et espaces maritimes (arrêt)                       9

                      rend l’arrêt suivant :
                       1. Le 26 novembre 2013, le Gouvernement de la République du Nicaragua
                    (dénommée ci‑après le « Nicaragua ») a déposé au Greffe de la Cour une requête
                    introductive d’instance contre la République de Colombie (dénommée ci‑après
                    la « Colombie ») au sujet d’un différend portant sur des « violations des droits
                    souverains et des espaces maritimes du Nicaragua qui lui ont été reconnus par
                    la Cour dans son arrêt du 19 novembre 2012 [en l’affaire du Différend territorial
                    et maritime (Nicaragua c. Colombie)] ainsi que sur la menace de la Colombie de
                    recourir à la force pour commettre ces violations ».
                       Dans sa requête, le Nicaragua entend fonder la compétence de la Cour sur
                    l’article XXXI du traité américain de règlement pacifique signé le 30 avril 1948,
                    dénommé officiellement, aux termes de son article LX, le « pacte de Bogotá » (et
                    ci‑après ainsi désigné).
                       Le Nicaragua précise à titre subsidiaire que la compétence de la Cour « réside
                    dans le pouvoir inhérent qui est le sien de se prononcer sur les mesures requises
                    par ses arrêts ».
                       2. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, le
                    greffier a immédiatement communiqué la requête au Gouvernement de la
                    Colombie ; conformément au paragraphe 3 du même article, il en a également
                    informé tous les autres Etats admis à ester devant la Cour.
                       3. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                    chacune d’elles a fait usage du droit que lui confère le paragraphe 3 de l’ar-
                    ticle 31 du Statut de désigner un juge ad hoc pour siéger en l’affaire. Le Nicara-
                    gua a d’abord désigné à cet effet M. Gilbert Guillaume, qui a démissionné de ses
                    fonctions le 8 septembre 2015, puis M. Yves Daudet. La Colombie a désigné
                    M. David Caron.
                       4. Par ordonnance du 3 février 2014, la Cour a fixé au 3 octobre 2014 et au
                    3 juin 2015, respectivement, les dates d’expiration des délais pour le dépôt du
                    mémoire du Nicaragua et pour le dépôt du contre‑mémoire de la Colombie. Le
                    Nicaragua a déposé son mémoire dans le délai ainsi prescrit.
                       5. Le 19 décembre 2014, dans le délai prescrit au paragraphe 1 de l’article 79
                    du Règlement, la Colombie a soulevé des exceptions préliminaires à la compé-
                    tence de la Cour. En conséquence, par ordonnance du 19 décembre 2014, le pré-
                    sident, constatant que la procédure sur le fond était suspendue en application du
                    paragraphe 5 de l’article 79 du Règlement, et compte tenu de l’instruction de
                    procédure V, a fixé au 20 avril 2015 la date d’expiration du délai dans lequel le
                    Nicaragua pourrait présenter un exposé écrit contenant ses observations et
                    conclusions sur les exceptions préliminaires soulevées par la Colombie. Le Nica-
                    ragua a déposé son exposé dans le délai ainsi fixé. L’affaire s’est alors trouvée en
                    état pour ce qui est des exceptions préliminaires.
                       6. Sur les instructions données par la Cour en vertu de l’article 43 de son
                    Règlement, le greffier a adressé aux Etats parties au pacte de Bogotá la notifica-
                    tion prévue au paragraphe 1 de l’article 63 du Statut. En application des dispo-
                    sitions du paragraphe 3 de l’article 69 du Règlement, il a en outre adressé la
                    notification prévue au paragraphe 3 de l’article 34 du Statut à l’Organisation
                    des Etats américains (dénommée ci‑après l’« OEA »). Conformément au para-
                    graphe 3 de l’article 69 du Règlement, le greffier a communiqué les pièces de
                    procédure écrite à l’OEA et lui a demandé de lui faire savoir si elle entendait
                    présenter des observations écrites au sens de cette disposition. Il a par ailleurs
                    précisé que, la procédure ne portant à ce stade que sur la compétence, les obser-
                    vations écrites devaient être limitées à cette question. Le secrétaire général de

                                                                                                     10




6 CIJ1092.indb 17                                                                                          15/02/17 08:34

                                  droits souverains et espaces maritimes (arrêt)                          10

                    l’OEA a indiqué que l’organisation n’avait pas l’intention de présenter de telles
                    observations.
                       7. Se référant au paragraphe 1 de l’article 53 du Règlement de la Cour, le
                    Gouvernement de la République du Chili a demandé à avoir communication des
                    pièces de procédure et documents annexés produits en l’espèce. S’étant renseigné
                    auprès des Parties conformément à la disposition susvisée, le président de la
                    Cour a décidé d’accéder à cette demande. Le greffier a dûment communiqué
                    cette décision au Gouvernement du Chili et aux Parties.
                       En application de la même disposition du Règlement, le Gouvernement de la
                    République du Panama a également demandé à avoir communication des pièces de
                    procédure et documents produits en l’espèce. Cette demande a été communiquée
                    aux Parties afin de recueillir leurs vues. Par lettre en date du 22 juillet 2015, l’agent
                    du Nicaragua a précisé que son gouvernement ne voyait pas d’objection à ce que
                    soient communiqués au Panama des exemplaires des pièces de procédure et des
                    documents annexés en l’affaire. Par lettre en date du 27 juillet 2015, l’agent de la
                    Colombie, quant à lui, a indiqué que, bien que ne voyant pas non plus d’objection
                    à ce que soient communiqués au Panama des exemplaires des exceptions prélimi-
                    naires soulevées par la Colombie et de l’exposé écrit du Nicaragua contenant les
                    observations et conclusions de celui‑ci, son gouvernement s’opposait à ce que le
                    mémoire du Nicaragua soit tenu à la disposition du Panama. Compte tenu des
                    vues exprimées par les Parties, la Cour a décidé que des exemplaires des exceptions
                    préliminaires soulevées par la Colombie et de l’exposé écrit du Nicaragua conte-
                    nant les observations et conclusions de celui‑ci seraient tenus à la disposition du
                    Gouvernement du Panama. Elle a toutefois décidé qu’il ne serait pas approprié de
                    communiquer au Panama des exemplaires du mémoire du Nicaragua. Le greffier a
                    dûment communiqué cette décision au Gouvernement du Panama et aux Parties.
                       8. Conformément au paragraphe 2 de l’article 53 de son Règlement, la
                    Cour, après avoir consulté les Parties, a décidé que des exemplaires des exceptions
                    préliminaires de la Colombie et de l’exposé écrit du Nicaragua sur ces exceptions
                    seraient rendus accessibles au public à l’ouverture de la procédure orale.
                       9. Des audiences publiques sur les exceptions préliminaires soulevées par la
                    Colombie ont été tenues du lundi 28 septembre 2015 au vendredi 2 octobre 2015,
                    au cours desquelles ont été entendus en leurs plaidoiries et réponses :
                    Pour la Colombie :	S. Exc. M. Carlos Gustavo Arrieta Padilla,
                                         sir Michael Wood,
                                         M. Rodman R. Bundy,
                                         M. W. Michael Reisman,
                                         M. Eduardo Valencia‑Ospina,
                                         M. Tullio Treves.
                    Pour le Nicaragua : S. Exc. M. Carlos José Argüello Gómez,
                                         M. Antonio Remiro Brotóns,
                                         M. Vaughan Lowe,
                                         M. Alain Pellet.


                       10. A l’audience, des questions ont été posées aux Parties par un membre de
                    la Cour, auxquelles il a été répondu par écrit, dans le délai fixé par le président
                    conformément au paragraphe 4 de l’article 61 du Règlement de la Cour. Confor-
                    mément à l’article 72 du Règlement, chacune des Parties a présenté des observa-
                    tions sur les réponses écrites fournies par la Partie adverse.

                                                               *
                                                                                                          11




6 CIJ1092.indb 19                                                                                               15/02/17 08:34

                                 droits souverains et espaces maritimes (arrêt)                         11

                      11. Dans la requête, les demandes ci‑après ont été formulées par le Nicaragua :
                           « Au vu de l’exposé des éléments factuels et juridiques qui précède, le
                         Nicaragua, tout en se réservant le droit de compléter ou de modifier la
                         présente requête, prie la Cour de dire et juger que la Colombie :
                         — manque à l’obligation qui lui incombe en vertu du paragraphe 4 de
                            l’article 2 de la Charte des Nations Unies et du droit international cou-
                            tumier de s’abstenir de recourir à la menace ou à l’emploi de la force ;
                         — manque à l’obligation qui lui incombe de ne pas violer les espaces mari-
                            times du Nicaragua tels que délimités au paragraphe 251 de l’arrêt
                            rendu par la Cour le 19 novembre 2012, ainsi que les droits souverains
                            et la juridiction du Nicaragua sur lesdits espaces ;
                         — manque à l’obligation qui lui incombe de ne pas violer les droits du
                            Nicaragua en vertu du droit international coutumier tel que reflété dans
                            les parties V et VI de la CNUDM ;
                         — est en conséquence tenue de se conformer à l’arrêt du 19 novembre 2012,
                            d’effacer les conséquences juridiques et matérielles de ses actes interna-
                            tionalement illicites, et de réparer intégralement le préjudice causé par
                            lesdits actes. »
                       12. Au cours de la procédure écrite sur le fond, les conclusions ci‑après ont
                    été présentées au nom du Gouvernement du Nicaragua dans le mémoire :
                           « 1. Pour les motifs exposés dans le présent mémoire, la République du
                         Nicaragua prie la Cour de dire et juger que, par son comportement, la
                         République de Colombie :
                         a) a manqué à l’obligation lui incombant de ne pas violer les espaces mari-
                             times du Nicaragua tels que délimités au paragraphe 251 de l’arrêt rendu
                             par la Cour le 19 novembre 2012, ainsi que les droits souverains et la
                             juridiction du Nicaragua sur lesdits espaces ;
                         b) a manqué à l’obligation lui incombant en vertu du paragraphe 4 de
                             l’article 2 de la Charte des Nations Unies et du droit international cou-
                             tumier de s’abstenir de recourir à la menace ou à l’emploi de la force ;
                         c) se trouve, partant, tenue d’effacer les conséquences juridiques et maté-
                             rielles de ses faits internationalement illicites, et de réparer intégralement
                             le préjudice causé par ceux‑ci.
                           2. Le Nicaragua prie également la Cour de dire et juger que la Colombie
                         doit :
                         a) cesser tous ses faits internationalement illicites de caractère continu por-
                             tant atteinte ou susceptibles de porter atteinte aux droits du Nicaragua ;
                         b) dans toute la mesure du possible, rétablir le statu quo ante,
                                i) en abrogeant les lois et règlements promulgués par elle qui sont
                                   incompatibles avec l’arrêt rendu par la Cour le 19 novembre 2012,
                                   notamment les dispositions des décrets 1946 du 9 septembre 2013
                                   et 1119 du 17 juin 2014 relatives aux zones maritimes qui ont été
                                   reconnues comme relevant de la juridiction ou des droits souverains
                                   du Nicaragua ;
                               ii) en révoquant les permis délivrés à des navires de pêche opérant dans
                                   les eaux nicaraguayennes ; et
                             iii) en faisant en sorte que ni la décision rendue le 2 mai 2014 par la
                                   Cour constitutionnelle de la Colombie ni aucune autre décision ren-
                                   due par une autorité nationale n’empêche l’exécution de l’arrêt
                                   rendu par la Cour le 19 novembre 2012 ;

                                                                                                        12




6 CIJ1092.indb 21                                                                                             15/02/17 08:34

                                 droits souverains et espaces maritimes (arrêt)                      12

                         c) l’indemniser au titre de l’ensemble des dommages causés dans la mesure
                            où ceux‑ci n’auront pas été réparés par la restitution, à savoir le manque
                            à gagner résultant, d’une part, des pertes d’investissements qu’ont entraî-
                            nées les déclarations à caractère comminatoire faites par les plus hautes
                            autorités colombiennes et le recours, par les forces navales colombiennes,
                            à la menace ou à l’emploi de la force à l’encontre de navires de pêche
                            nicaraguayens [ou de navires explorant ou exploitant le sol et le sous‑sol
                            du plateau continental du Nicaragua] et de navires de pêche d’Etats tiers
                            détenteurs d’un permis délivré par le Nicaragua, et, d’autre part, de l’ex-
                            ploitation des eaux nicaraguayennes par des navires de pêche agissant en
                            vertu d’une « autorisation » illicite de la Colombie, le montant de l’indem-
                            nité devant être déterminé lors d’une phase ultérieure de la procédure ;
                         d) donner des garanties appropriées de non‑répétition de ses faits interna-
                            tionalement illicites. »
                       13. Les conclusions ci‑après ont été présentées au nom du Gouvernement de
                    la Colombie dans les exceptions préliminaires :
                            « Pour les raisons exposées dans la présente pièce de procédure, la Répu-
                         blique de Colombie prie la Cour de dire et juger qu’elle n’a pas compétence
                         pour connaître de l’instance introduite par la requête du Nicaragua en date
                         du 26 novembre 2013. »
                      Les conclusions ci‑après ont été présentées au nom du Gouvernement du
                    Nicaragua dans l’exposé écrit contenant ses observations et conclusions sur les
                    exceptions préliminaires soulevées par la Colombie :
                            « Pour les motifs exposés ci‑dessus, la République du Nicaragua prie la
                         Cour de dire et juger que les exceptions préliminaires d’incompétence sou-
                         levées par la République de Colombie sont infondées. »
                       14. Dans la procédure orale sur les exceptions préliminaires, les conclusions
                    ci‑après ont été présentées par les Parties :
                    Au nom du Gouvernement de la Colombie,
                    à l’audience du 30 septembre 2015 :
                            « Pour les raisons exposées dans ses écritures et ses plaidoiries relatives
                         aux exceptions préliminaires, la République de Colombie prie la Cour de
                         dire et juger qu’elle n’a pas compétence pour connaître de l’instance intro-
                         duite par la requête du Nicaragua en date du 26 novembre 2013 et que
                         ladite requête doit être rejetée. »
                    Au nom du Gouvernement du Nicaragua,
                    à l’audience du 2 octobre 2015 :
                             « Pour les raisons exposées dans ses observations écrites et ses plaidoi-
                          ries, la République du Nicaragua prie la Cour :
                           — de rejeter les exceptions préliminaires soulevées par la République de
                             Colombie ; et
                           — de procéder à l’examen du fond de l’affaire. »

                                                              *
                                                          *       *


                                                                                                     13




6 CIJ1092.indb 23                                                                                          15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                 13

                                                 I. Introduction


                       15. Il est rappelé que, en l’espèce, le Nicaragua entend fonder la com-
                    pétence de la Cour sur l’article XXXI du pacte de Bogotá. Aux termes de
                    cette disposition, les parties au pacte reconnaissent comme obligatoire la
                    juridiction de la Cour « sur tous les différends d’ordre juridique » (voir le
                    paragraphe 21 ci‑après).
                       16. A titre subsidiaire, le Nicaragua soutient que la Cour possède un
                    pouvoir inhérent pour connaître de différends concernant un défaut
                    d’exécution de ses arrêts ; et que, en l’espèce, pareil pouvoir inhérent
                    existe, puisque le différend en cause découle de la non-­     exécution par
                    la Colombie de l’arrêt rendu par la Cour le 19 novembre 2012 en l’affaire
                    du Différend territorial et maritime (Nicaragua c. Colombie)
                    (C.I.J. Recueil 2012 (II), p. 624) (dénommé ci‑après l’« arrêt de 2012 »).

                           17. La Colombie a soulevé cinq exceptions préliminaires à la compé-
                     tence de la Cour. Dans la première, elle soutient que la Cour n’a pas
                     compétence ratione temporis au titre du pacte de Bogotá, le Nicaragua
                    ayant introduit l’instance le 26 novembre 2013, après que la Colombie
                    eut dénoncé le pacte le 27 novembre 2012. Aux termes de sa deuxième
                    exception, la Colombie soutient que la Cour, quand bien même elle ne
                    retiendrait pas sa première exception, n’aurait pas non plus compétence
                    au titre du pacte de Bogotá, parce qu’il n’existait pas de différend entre les
                    Parties au 26 novembre 2013, date à laquelle la requête a été déposée.
                    Par sa ­troisième exception, la Colombie affirme que la Cour, toujours
                    dans ­      l’hypothèse où elle n’accueillerait pas la première exception,
                    ­n’aurait pas non plus compétence au titre du pacte de Bogotá, parce
                     que, moment du dépôt de la requête, les Parties n’étaient pas
                     d’avis que le prétendu d     ­ifférend « ne pou[v]ait être résolu au moyen
                     de négociations directes s­uivant les voies diplomatiques ordinaires »,
                     ce qui est, selon la Colombie, une condition exigée par l’article II
                     du pacte pour recourir aux p        ­rocédures de règlement des différends
                     établies dans celui‑ci. Dans sa quatrième exception, la Colombie
                     ­
                     conteste l’affirmation du Nicaragua selon laquelle la Cour disposerait
                     d’un « pouvoir inhérent » lui permettant de se prononcer sur
                     la non-­     exécution alléguée d’un arrêt rendu par elle. Enfin, selon la
                     ­cinquième exception préliminaire, la Cour n’a pas compétence en ce qui
                      concerne l’exécution d’un arrêt antérieur, ce qui est, de l’avis
                      de la Colombie, le véritable objet des demandes du Nicaragua en
                      ­l’espèce.
                           18. Dans son exposé écrit et dans ses conclusions finales formulées à
                       l’audience, le Nicaragua a prié la Cour de rejeter les exceptions prélimi-
                       naires de la Colombie dans leur intégralité (voir les paragraphes 13 et 14
                       ­ci-­dessus).
                           19. La Cour examinera à présent lesdites exceptions dans l’ordre dans
                        lequel la Colombie les a présentées.

                                                                                               14




6 CIJ1092.indb 25                                                                                    15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                    14

                                      II. Première exception préliminaire

                      20. Aux termes de sa première exception préliminaire, la Colombie dit
                    que la compétence de la Cour ne saurait être fondée sur l’article XXXI du
                    pacte de Bogotá, parce que l’avis par lequel elle a dénoncé cet instrument
                    a été transmis avant que le Nicaragua ne dépose sa requête en la pré-
                    sente instance. Selon elle, cet avis de dénonciation avait un effet immédiat
                    sur la juridiction de la Cour au titre de l’article XXXI, privant la Cour de
                    compétence à l’égard de toute procédure introduite après sa transmission.
                      21. L’article XXXI du pacte de Bogotá est ainsi libellé :
                           « Conformément au paragraphe 2 de l’article 36 du Statut de la
                        Cour internationale de Justice, les Hautes Parties Contractantes en ce
                        qui concerne tout autre Etat américain déclarent reconnaître comme
                        obligatoire de plein droit, et sans convention spéciale tant que le pré-
                        sent Traité restera en vigueur, la juridiction de la Cour sur tous les
                        différends d’ordre juridique surgissant entre elles et ayant pour objet :
                        a) [l]’interprétation d’un traité ;
                        b) [t]oute question de droit international ;
                        c) [l]’existence de tout fait qui, s’il était établi, constituerait la viola-
                            tion d’un engagement international ;
                        d) [l]a nature ou l’étendue de la réparation qui découle de la rupture
                            d’un engagement international. »
                       22. La dénonciation du pacte de Bogotá est régie par l’article LVI, qui
                    se lit comme suit :
                           « La durée du présent Traité sera indéfinie, mais il pourra être
                        dénoncé moyennant un préavis d’un an ; passé ce délai il cessera de
                        produire ses effets par rapport à la partie qui l’a dénoncé, et demeu-
                        rera en vigueur en ce qui concerne les autres signataires. L’avis de
                        dénonciation sera adressé à l’Union Panaméricaine qui le transmet-
                        tra aux autres Parties Contractantes.
                           La dénonciation n’aura aucun effet sur les procédures en cours
                        entamées avant la transmission de l’avis en question. »
                       23. Le 27 novembre 2012, la Colombie a dénoncé le pacte au moyen
                    d’une note diplomatique adressée par son ministre des affaires étrangères
                    au secrétaire général de l’OEA, en sa qualité de dirigeant du secrétariat
                    général de cette organisation (qui a succédé à l’Union panaméricaine),
                    dans laquelle elle indiquait que sa dénonciation « pre[nait] effet à compter
                    d[u] jour [même] à l’égard des procédures introduites postérieurement
                    [à l’]avis, conformément au second alinéa de l’article LVI ».
                       24. La requête en la présente instance a été soumise à la Cour après la
                    transmission de l’avis de dénonciation de la Colombie, mais avant l’expi-
                    ration du préavis d’un an prévu au premier alinéa de l’article LVI.

                                                         *  *

                                                                                                  15




6 CIJ1092.indb 27                                                                                       15/02/17 08:34

                                 droits souverains et espaces maritimes (arrêt)                     15

                       25. La Colombie soutient qu’il convient d’interpréter l’article LVI du
                    pacte de Bogotá conformément aux règles du droit international coutu-
                    mier relatives à l’interprétation des traités, telles qu’elles sont consacrées
                    aux articles 31 à 33 de la convention de Vienne sur le droit des traités
                    (dénommée ci‑après la « convention de Vienne »). Elle invoque notam-
                    ment la règle générale d’interprétation énoncée à l’article 31 de cet instru-
                    ment, qui dispose qu’« [u]n traité doit être interprété de bonne foi suivant
                    le sens ordinaire à attribuer [à ses] termes … dans leur contexte et à la
                    lumière de son objet et de son but ». Selon elle, l’application de la règle
                    générale d’interprétation des traités conduit nécessairement à la conclu-
                    sion que la dénonciation a un effet sur les procédures introduites après la
                    transmission de l’avis correspondant.
                       26. La Colombie affirme ainsi qu’il découle naturellement du libellé
                    exprès du second alinéa de l’article LVI du pacte, selon lequel la dénon-
                    ciation n’aura aucun effet sur les procédures en cours entamées avant la
                    transmission d’un avis, que ladite dénonciation a un effet à l’égard des
                    procédures entamées après cette date. Tel est, selon elle, l’effet du second
                    alinéa dès lors qu’on lui applique une interprétation a contrario comme
                    celle que la Cour a retenue dans son arrêt du 16 avril 2013 en l’affaire du
                    Différend frontalier (Burkina Faso/Niger) (C.I.J. Recueil 2013, p. 81‑82,
                    par. 87‑88). En outre, adopter une interprétation différente priverait le
                    second alinéa d’effet utile et irait donc à l’encontre du principe selon
                    lequel il convient de donner effet à tous les termes d’un traité. La Colom-
                    bie rejette l’idée que son interprétation du second alinéa de l’article LVI
                    aurait pour conséquence d’ôter tout effet utile au premier alinéa de cette
                    même disposition. Tout en reconnaissant qu’il s’ensuit de cette interpréta-
                    tion que, pendant l’année au cours de laquelle le traité demeurerait en
                    vigueur en application du premier alinéa de l’article LVI, aucune des dif-
                    férentes procédures visées aux chapitres deux à cinq du pacte ne pourrait
                    être engagée par ou contre un Etat ayant notifié une dénonciation, elle
                    soutient que d’importantes obligations de fond énoncées dans d’autres
                    chapitres du pacte continueraient néanmoins d’être applicables pendant
                    cette période d’un an, de sorte que le premier alinéa de l’article LVI aurait
                    manifestement un effet.

                       27. La Colombie allègue que son interprétation de l’article LVI est
                    confirmée par le fait qu’il aurait été aisé pour les parties au pacte, si elles
                    avaient voulu que la dénonciation n’ait d’incidence sur aucune procédure
                    introduite pendant le préavis d’un an, de le dire expressément en adoptant
                    un libellé similaire à celui des dispositions d’autres traités, telles que le para-
                    graphe 2 de l’article 58 de la convention européenne des droits de l’homme
                    de 1950 et le paragraphe 2 de l’article 40 de la convention européenne sur
                    l’immunité des Etats de 1972. La Colombie fait observer en outre que la
                    fonction et le libellé de l’article XXXI sont très similaires à ceux du para-
                    graphe 2 de l’article 36 du Statut de la Cour et que les Etats se réservent
                    généralement le droit de retirer sans préavis les déclarations qu’ils font au
                    titre de cette dernière disposition.

                                                                                                    16




6 CIJ1092.indb 29                                                                                         15/02/17 08:34

                                 droits souverains et espaces maritimes (arrêt)                  16

                       28. Enfin, la Colombie affirme que son interprétation « est également
                    en accord avec la pratique des Etats parties au pacte » et les travaux pré-
                    paratoires. Sur le premier point, elle fait valoir l’absence totale de réac-
                    tion, y compris de la part du Nicaragua, à son avis de dénonciation,
                    nonobstant le fait qu’il y était clairement précisé que la dénonciation
                    prendrait effet à compter du jour même « à l’égard des procédures intro-
                    duites postérieurement au[dit] … avis ». Elle souligne également que l’avis
                    de dénonciation transmis par El Salvador en 1973 n’a suscité aucune
                    réaction de la part des autres parties au pacte, bien qu’il y était indiqué
                    que la dénonciation « pren[drait] effet à compter d[u] jour [même] ».
                    S’agissant des travaux préparatoires, la Colombie soutient que le premier
                    alinéa de l’article LVI s’inspirait de l’article 9 du traité général d’arbitrage
                    interaméricain de 1929 (et de la disposition équivalente figurant à l’ar-
                    ticle 16 de la convention générale de conciliation interaméricaine de 1929).
                    Selon la Colombie, ce qui est devenu le second alinéa de l’article LVI a été
                    ajouté à la suite d’une proposition faite en 1938 par les Etats‑Unis d’Amé-
                    rique, laquelle a été acceptée par le comité juridique interaméricain en
                    1947 puis incorporée dans le texte signé en 1948. La Colombie tire de
                    cette évolution du texte de l’article LVI la conclusion que les parties au
                    pacte de Bogotá avaient l’intention d’y incorporer une disposition limi-
                    tant l’effet du premier alinéa.

                                                           *
                       29. Selon le Nicaragua, la compétence de la Cour est régie par l’ar-
                    ticle XXXI du pacte de Bogotá, aux termes duquel la Colombie et
                    lui‑même ont tous deux reconnu la juridiction de la Cour « tant que le …
                    Traité [en question] restera[it] en vigueur ». La durée d’applicabilité dudit
                    traité est déterminée par le premier alinéa de l’article LVI, qui dispose
                    que, pour un Etat l’ayant dénoncé, le pacte demeure en vigueur un an à
                    compter de la date de transmission de l’avis de dénonciation. La date à
                    laquelle la compétence de la Cour doit être établie étant celle du dépôt de
                    la requête, et le Nicaragua ayant procédé à ce dépôt moins d’un an après
                    la notification par la Colombie de sa dénonciation du pacte, il s’ensuit
                    — selon lui — que la Cour a compétence en l’espèce. Le Nicaragua sou-
                    tient que rien dans le second alinéa de l’article LVI ne vient contredire
                    cette conclusion et que l’on ne saurait rien inférer du silence de cet alinéa
                    sur les procédures entamées entre la transmission de l’avis de dénoncia-
                    tion et la date à laquelle le pacte cesse d’être en vigueur à l’égard de
                    l’Etat qui l’a dénoncé ; en tout état de cause, pareille inférence ne saurait
                    primer le libellé exprès de l’article XXXI et du premier alinéa de l’ar-
                    ticle LVI.
                       30. Le Nicaragua affirme que l’examen de l’objet et du but du pacte
                    vient confirmer cette conclusion. Il rappelle que, selon la Cour, « il ressort
                    nettement du pacte que les Etats américains, en élaborant cet instrument,
                    ont entendu renforcer leurs engagements mutuels en matière de règlement
                    judiciaire » (Actions armées frontalières et transfrontalières (Nicaragua

                                                                                                 17




6 CIJ1092.indb 31                                                                                      15/02/17 08:34

                                 droits souverains et espaces maritimes (arrêt)                     17

                    c. Honduras), compétence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 89,
                    par. 46). De l’avis du Nicaragua, l’interprétation que fait la Colombie du
                    second alinéa de l’article LVI priverait de tout sens le libellé exprès de
                    l’article XXXI, qui dispose que les parties au pacte reconnaissent la juri-
                    diction de la Cour tant que ledit instrument demeure en vigueur entre
                    elles, ainsi que celui de l’article LVI, qui dispose que le pacte demeure en
                    vigueur un an à compter de la notification de la dénonciation. Selon lui,
                    cela rendrait également irréalisable, pendant le préavis d’un an, le but du
                    pacte tel qu’il a été défini par la Cour.
                       31. Le Nicaragua conteste l’argument de la Colombie selon lequel l’inter-
                    prétation qu’elle fait du second alinéa de l’article LVI maintiendrait en
                    vigueur d’importantes obligations pendant le préavis d’un an. A son sens,
                    l’interprétation de la Colombie soustrairait aux effets du premier alinéa de
                    l’article LVI toutes les procédures de bons offices et de médiation (chapitre
                    deux du pacte), d’enquête et de conciliation (chapitre trois), de règlement
                    judiciaire (chapitre quatre) et d’arbitrage (chapitre cinq), qui, ensemble,
                    représentent quarante et un des soixante articles du pacte. Parmi les disposi-
                    tions restantes, plusieurs — comme l’article LII sur la ratification du pacte
                    et l’article LIV sur l’adhésion à celui‑ci — ont entièrement rempli leur fonc-
                    tion et n’auraient donc plus de rôle à jouer pendant le préavis d’un an, tandis
                    que d’autres — comme les articles III à VI — sont indissociablement liées
                    aux procédures visées aux chapitres deux à cinq et n’imposent aucune obli-
                    gation indépendante de celles‑ci. Par conséquent, selon l’interprétation que
                    fait la Colombie de l’article LVI, seuls six des soixante articles du pacte
                    conserveraient une quelconque fonction pendant le préavis d’un an prévu au
                    premier alinéa. Le Nicaragua fait observer de surcroît que le chapitre premier
                    s’intitule « Obligation générale de régler les différends par des moyens paci-
                    fiques », et qu’il serait donc singulier d’interpréter l’article LVI de telle sorte
                    que ledit chapitre demeurerait en vigueur entre un Etat ayant dénoncé le
                    pacte et les autres parties à celui‑ci, alors qu’il n’en irait plus de même de ceux
                    qui contiennent précisément les moyens auxquels le chapitre premier renvoie.
                       32. Enfin, le Nicaragua conteste que l’interprétation de la Colombie
                    soit étayée par la pratique des parties au pacte de Bogotá ou par les tra-
                    vaux préparatoires. En ce qui concerne la pratique, il affirme que l’on ne
                    saurait rien inférer de l’absence de réaction aux avis de dénonciation
                    transmis par El Salvador et la Colombie, puisque les autres parties au
                    pacte n’étaient pas tenues d’y réagir. Quant aux travaux préparatoires, ils
                    ne donnent aucune indication sur la raison pour laquelle ce qui est devenu
                    le second alinéa de l’article LVI a été ajouté ni sur ce qu’il était censé
                    signifier. Plus important encore, rien dans les travaux préparatoires ne
                    donne à penser que les parties au pacte entendaient, en ajoutant ce qui est
                    devenu le second alinéa, restreindre la portée du premier alinéa de l’ar-
                    ticle LVI. De l’avis du Nicaragua, le second alinéa de l’article LVI, s’il
                    n’est pas nécessaire, est néanmoins utile en ce qu’il précise clairement que
                    la dénonciation n’a pas d’incidence sur les procédures en cours.

                                                          *  *
                                                                                                    18




6 CIJ1092.indb 33                                                                                         15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                  18

                          33. La Cour rappelle que la date à laquelle s’apprécie sa compétence
                    est celle du dépôt de la requête (Application de la convention pour la pré‑
                       vention et la répression du crime de génocide (Croatie c. Serbie), excep‑
                       tions préliminaires, arrêt, C.I.J. Recueil 2008, p. 437‑438, par. 79-80 ;
                       Application de la convention pour la prévention et la répression du crime de
                       génocide (Bosnie‑Herzégovine c. Yougoslavie), exceptions préliminaires,
                       arrêt, C.I.J. Recueil 1996 (II), p. 613, par. 26). Cette règle a notamment
                    pour conséquence que « la disparition postérieure à l’introduction d’une
                    instance d’un élément qui conditionne la compétence de la Cour ne
                    ­produit pas et ne saurait produire d’effet rétroactif » (Application de la
                     convention pour la prévention et la répression du crime de génocide (Croatie
                     c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 438,
                     par. 80). Ainsi, le fait qu’une disposition conventionnelle conférant
                     ­compétence à la Cour cesse d’être en vigueur entre le demandeur et le
                      défendeur, que l’une ou l’autre des parties retire la déclaration qu’elle
                      avait formulée au titre du paragraphe 2 de l’article 36 du Statut ou que
                      ­celle-ci vienne à expirer, s’il intervient après le dépôt de la requête, ne
                       prive pas la Cour de compétence. Comme l’a déclaré la Cour en l’affaire
                       Nottebohm,
                         « [l]orsque la requête est déposée à un moment où le droit en vigueur
                         entre les parties comporte la juridiction obligatoire de la Cour …, le
                         dépôt de la requête n’est que la condition pour que la clause de juri-
                         diction obligatoire produise effet à l’égard de la demande qui fait
                         l’objet de la requête. Cette condition remplie, la Cour doit connaître
                         de la demande ; elle a compétence pour en examiner tous les aspects,
                         qu’ils touchent à la compétence, à la recevabilité ou au fond. Un fait
                         extérieur tel que la caducité ultérieure de la déclaration par échéance
                         du terme ou par dénonciation ne saurait retirer à la Cour une com-
                         pétence déjà établie. » (Nottebohm (Liechtenstein c. Guatemala),
                         exception préliminaire, arrêt, C.I.J. Recueil 1953, p. 123.)

                       34. Aux termes de l’article XXXI, les parties au pacte de Bogotá recon-
                    naissent comme obligatoire la juridiction de la Cour « tant que le[dit]
                    Traité restera en vigueur ». Le premier alinéa de l’article LVI dispose que
                    le pacte, lorsqu’il est dénoncé par un Etat partie, demeure en vigueur
                    entre ce dernier et les autres parties pour une durée d’un an à compter de
                    la notification de la dénonciation. Il n’est pas contesté que, en elles-
                    mêmes, ces dispositions suffiraient à conférer à la Cour compétence pour
                    connaître de la présente affaire. Le pacte était toujours en vigueur entre la
                    Colombie et le Nicaragua à la date du dépôt de la requête et, conformé-
                    ment à la règle exposée au paragraphe 33 ci‑dessus, le fait qu’il a par la
                    suite cessé de produire ses effets entre ces deux Etats n’aurait pas d’inci-
                    dence sur cette compétence. La seule question soulevée par la première
                    exception de la Colombie est, dès lors, celle de savoir si le second alinéa
                    de l’article LVI modifie ce qui aurait autrement été l’effet du premier au
                    point d’imposer à la Cour de se déclarer incompétente pour connaître de

                                                                                                19




6 CIJ1092.indb 35                                                                                     15/02/17 08:34

                                 droits souverains et espaces maritimes (arrêt)                    19

                    l’instance, même si celle‑ci a été introduite alors que le pacte était tou-
                    jours en vigueur entre les Parties.
                       35. Pour répondre à cette question, il convient d’appliquer aux dispo-
                    sitions pertinentes du pacte de Bogotá les règles d’interprétation des trai-
                    tés énoncées aux articles 31 à 33 de la convention de Vienne. Bien que
                    cette convention ne soit pas en vigueur entre les Parties et qu’elle ne
                    couvre de toute façon pas les traités conclus avant son entrée en vigueur,
                    tels que le pacte de Bogotá, il est constant que ses articles 31 à 33 reflètent
                    des règles de droit international coutumier (Avena et autres ressortissants
                    mexicains (Mexique c. Etats‑Unis d’Amérique), arrêt, C.I.J. Recueil
                    2004 (I), p. 48, par. 83 ; LaGrand (Allemagne c. Etats-Unis d’Amérique),
                    arrêt, C.I.J. Recueil 2001, p. 502, par. 101 ; Plates‑formes pétrolières
                    (République islamique d’Iran c. Etats‑Unis d’Amérique), exception prélimi‑
                    naire, arrêt, C.I.J. Recueil 1996 (II), p. 812, par. 23 ; Différend territorial
                    (Jamahiriya arabe libyenne/Tchad), arrêt, C.I.J. Recueil 1994, p. 21‑22,
                    par. 41 ; Sentence arbitrale du 31 juillet 1989 (Guinée‑Bissau c. Sénégal),
                    arrêt, C.I.J. Recueil 1991, p. 70, par. 48). Les Parties conviennent que ces
                    règles sont applicables. L’article 31, qui énonce la règle générale d’inter-
                    prétation, dispose qu’« [u]n traité doit être interprété de bonne foi suivant
                    le sens ordinaire à attribuer aux termes du traité dans leur contexte et à la
                    lumière de son objet et de son but ».
                       36. L’argument de la Colombie relatif à l’interprétation du second ali-
                    néa de l’article LVI repose non sur le sens ordinaire des termes de cette
                    disposition, mais sur une conclusion que l’on pourrait tirer, selon elle, du
                    silence de cet alinéa. Celui‑ci est muet sur les procédures introduites après
                    la transmission de l’avis de dénonciation mais avant l’expiration du préa-
                    vis d’un an visé au premier alinéa de ce même article. La Colombie invite
                    la Cour à inférer de ce silence qu’elle n’a pas compétence à l’égard des
                    procédures introduites après la notification de la dénonciation. Cette
                    conclusion vaut, selon elle, même lorsque, ledit préavis n’étant pas encore
                    expiré, le pacte est toujours en vigueur pour l’Etat qui l’a dénoncé. Elle
                    découle, d’après la Colombie, d’une interprétation a contrario de cette
                    disposition.

                       37. L’interprétation a contrario d’une disposition conventionnelle — en
                    vertu de laquelle le fait que la disposition mentionne expressément un cas
                    de figure donné justifierait la conclusion que d’autres cas comparables sont
                    exclus de ses prévisions — a été employée tant par la Cour (voir, par
                    exemple, Différend territorial et maritime (Nicaragua c. Colombie), requête
                    du Honduras à fin d’intervention, arrêt, C.I.J. Recueil 2011 (II), p. 432,
                    par. 29) que par sa devancière, la Cour permanente de Justice internationale
                    (Vapeur Wimbledon, arrêt, 1923, C.P.J.I. série A no 1, p. 23‑24). Une telle
                    interprétation ne peut toutefois être retenue que si elle se justifie à la lumière
                    du libellé de l’ensemble des dispositions pertinentes, de leur contexte ainsi
                    que de l’objet et du but du traité. Cependant, même dans le cas où le recours
                    à une telle interprétation est justifié, il importe de déterminer en quoi consiste
                    exactement, dans chaque cas, la conclusion qu’il y a lieu d’inférer.

                                                                                                   20




6 CIJ1092.indb 37                                                                                        15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                 20

                       38. Le second alinéa de l’article LVI dispose que « [l]a dénonciation
                    n’aura aucun effet sur les procédures en cours entamées avant la transmis-
                    sion de l’avis en question ». Ce n’est toutefois pas la dénonciation en soi
                    qui peut avoir un effet sur la juridiction que la Cour tient de l’article XXXI
                    de cet instrument, mais l’extinction du traité (entre l’Etat qui l’a dénoncé
                    et les autres parties) qui en résulte. Cette conclusion découle à la fois des
                    termes de l’article XXXI, qui dispose que les parties au pacte recon-
                    naissent comme obligatoire entre elles la juridiction de la Cour « tant que
                    le[dit] Traité restera en vigueur » et du sens ordinaire des termes employés
                    à l’article LVI. Le premier alinéa de l’article LVI prévoit qu’il peut être
                    mis fin au traité par voie de dénonciation, mais que l’extinction n’inter-
                    viendra qu’au terme d’un délai d’un an courant à compter de la notifica-
                    tion de la dénonciation. C’est par conséquent ce premier alinéa qui
                    détermine les effets de la dénonciation. Le second confirme que les procé-
                    dures entamées avant la transmission de l’avis de dénonciation peuvent se
                    poursuivre indépendamment de cette dernière et donc indépendamment
                    des prévisions du premier alinéa quant aux effets de la dénonciation dans
                    leur ensemble.

                       39. L’argument de la Colombie est qu’une interprétation a contrario
                    du second alinéa de l’article LVI conduit à conclure que, s’il est dit que
                    « [l]a dénonciation n’aura aucun effet sur les procédures en cours enta-
                    mées avant la transmission de l’avis [de dénonciation] », il s’ensuit que la
                    dénonciation a bien un effet sur les procédures introduites après la trans-
                    mission dudit avis. La Colombie soutient que cet effet réside en ceci que
                    toute procédure introduite après la date de la notification se trouvera
                    purement et simplement exclue du cadre du traité. Selon elle, toute procé-
                    dure introduite devant la Cour après cette date serait donc exclue de la
                    compétence conférée par l’article XXXI. Pareille interprétation, toutefois,
                    va à l’encontre des termes de l’article XXXI, qui dispose que les parties au
                    pacte reconnaissent la juridiction de la Cour comme obligatoire « tant que
                    le[dit] Traité restera en vigueur ».
                       Le second alinéa de l’article LVI se prête à une autre interprétation, qui
                    est compatible avec les termes de l’article XXXI. Selon cette interpréta-
                    tion, tandis que les procédures introduites avant la transmission de l’avis
                    de dénonciation peuvent en tout état de cause se poursuivre et ne tombent
                    donc pas sous le coup du premier alinéa de l’article LVI, l’effet de la
                    dénonciation sur les procédures introduites après cette date, lui, est régi
                    par le premier alinéa. Puisque c­ elui-ci prévoit que la dénonciation n’en-
                    traîne, pour l’Etat qui en est l’auteur, l’extinction du traité qu’au terme
                    d’un délai d’un an, les procédures introduites pendant cette année de pré-
                    avis le sont alors que le pacte est toujours en vigueur. Elles relèvent donc
                    du champ de compétence défini à l’article XXXI.
                       40. En outre, conformément à la règle d’interprétation consacrée au
                    paragraphe 1 de l’article 31 de la convention de Vienne, le texte du second
                    alinéa de l’article LVI doit être examiné dans son contexte. La Colombie
                    admet (voir le paragraphe 26 ­ci-­dessus) que l’interprétation qu’elle en fait

                                                                                               21




6 CIJ1092.indb 39                                                                                    15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                  21

                    exclut, entre l’Etat ayant dénoncé le pacte et toute autre partie à celui‑ci,
                    toute possibilité de recourir à l’une quelconque des procédures de règle-
                    ment des différends visées aux chapitres deux à cinq durant le délai d’un
                    an prévu par le premier alinéa de l’article LVI entre la notification de
                    dénonciation et l’extinction du traité pour l’Etat en question. Selon elle,
                    seules les dispositions des autres chapitres du pacte demeureraient en
                    vigueur entre l’auteur de la dénonciation et les autres parties pendant
                    cette période. Or, les chapitres deux à cinq contiennent l’ensemble des
                    dispositions du pacte relatives aux différentes procédures de règlement
                    pacifique des différends et, comme l’exposera la Cour, ils jouent un rôle
                    clef dans le système d’obligations instauré par le pacte. L’interprétation
                    du second alinéa de l’article LVI proposée par la Colombie aurait pour
                    conséquence que, pendant l’année suivant la notification de la dénoncia-
                    tion, l’essentiel des articles du pacte, contenant ses dispositions les plus
                    importantes, ne s’appliqueraient pas entre l’Etat auteur de la dénoncia-
                    tion et les autres parties. Pareil résultat est difficile à concilier avec le
                    libellé exprès du premier alinéa de l’article LVI, qui prévoit le maintien en
                    vigueur du « présent Traité » pendant le préavis d’un an, sans faire de
                    distinction entre les différentes parties du pacte comme le voudrait la
                    Colombie.
                         41. Il est aussi nécessaire de rechercher si l’interprétation de la Colom-
                    bie est compatible avec l’objet et le but du pacte de Bogotá. Ceux‑ci
                    ­ressortent de son titre complet — traité américain de règlement pacifique.
                     Le préambule précise que le pacte a été adopté conformément à
                     l’article XXIII de la Charte de l’OEA. Cet article XXIII (devenu
                     ­
                     ­l’article XXVII) dispose que :
                         « [u]n traité spécial établira les moyens propres à régler les différends
                         et fixera les procédures qui conviennent à chacun des moyens paci-
                         fiques, de façon qu’aucun différend entre les Etats américains ne
                         reste sans règlement définitif a­ u-delà d’une période raisonnable ».
                    Le fait que la mise en place de moyens de règlement pacifique des diffé-
                    rends constitue bien l’objet et le but du pacte est encore confirmé par les
                    dispositions du chapitre premier, intitulé « Obligation générale de régler
                    les différends par des moyens pacifiques ». L’article I est ainsi libellé :
                           « Les Hautes Parties Contractantes réaffirment solennellement les
                         obligations qu’elles ont acceptées dans des conventions et des décla-
                         rations internationales antérieures ainsi que dans la Charte des
                         Nations Unies ; elles décident de s’abstenir de la menace, de l’emploi
                         de la force ou de n’importe quel autre moyen de coercition pour
                         régler leurs différends et de recourir, en toutes circonstances, à des
                         moyens pacifiques. »
                    Quant à l’article II, il se lit comme suit :
                          « Les Hautes Parties Contractantes acceptent l’obligation de résoudre
                       les différends internationaux à l’aide des procédures pacifiques régio-
                       nales avant de recourir au Conseil de sécurité des Nations Unies.

                                                                                                22




6 CIJ1092.indb 41                                                                                     15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                 22

                           En conséquence, au cas où surgirait, entre deux ou plusieurs Etats
                        signataires, un différend qui, de l’avis de l’une des parties, ne pour-
                        rait être résolu au moyen de négociations directes suivant les voies
                        diplomatiques ordinaires, les parties s’engagent à employer les procé-
                        dures établies dans ce Traité sous la forme et dans les conditions
                        prévues aux articles suivants, ou les procédures spéciales qui, à leur
                        avis, leur permettront d’arriver à une solution. »
                    Enfin, la Cour rappellera que, dans son arrêt de 1988 en l’affaire relative
                    à des Actions armées, cité au paragraphe 30 ci‑dessus, elle a conclu que
                    « les Etats américains, en élaborant [le pacte], [avaient] entendu renforcer
                    leurs engagements mutuels en matière de règlement judiciaire » (Actions
                    armées frontalières et transfrontalières (Nicaragua c. Honduras), compé‑
                    tence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 89, par. 46).
                       42. Il est clair, au vu de ces facteurs, que l’objet et le but du pacte sont
                    de promouvoir le règlement pacifique des différends au moyen des procé-
                    dures prévues par c­ elui-ci. Bien que la Colombie soutienne que les « pro-
                    cédures … régionales » visées au premier alinéa de l’article II ne sont pas
                    limitées aux procédures énoncées dans le pacte, l’article II doit être inter-
                    prété comme un tout. Or, il ressort clairement de l’emploi de la locution
                    « en conséquence » au début du second alinéa de l’article II que c’est au
                    moyen des procédures visées aux chapitres deux à cinq du pacte qu’il doit
                    être donné effet à l’obligation de recourir aux procédures régionales que
                    les parties ont « accept[ée] » à l’alinéa précédent. La Colombie affirme
                    que, suivant son interprétation du second alinéa de l’article LVI, l’ar-
                    ticle II — qui énonce l’une des obligations fondamentales du pacte —
                    demeurerait en vigueur pendant le préavis d’un an. La Cour note
                    cependant qu’il s’ensuit de cette interprétation que non seulement l’Etat
                    qui a dénoncé le pacte, mais aussi, dans la mesure où un différend les
                    opposerait à cet Etat, toutes les autres parties à cet instrument seraient
                    privées de la possibilité d’utiliser les procédures qui ont justement été
                    conçues pour donner effet à cette obligation de recourir aux procédures
                    régionales. Comme la Cour l’a déjà indiqué (voir le paragraphe 36 ci‑­
                    dessus), cette interprétation ne se fonde pas sur les termes exprès du
                    second alinéa de l’article LVI, mais sur la conclusion qu’il y a lieu, selon
                    la Colombie, de tirer de l’absence de toute référence dans l’alinéa en ques-
                    tion aux procédures introduites pendant le délai d’un an. La Cour ne voit
                    pas sur quel fondement elle pourrait tirer de ce silence une conclusion qui
                    serait incompatible avec l’objet et le but du pacte de Bogotá.
                       43. La Colombie argue en substance que son interprétation est néces-
                    saire pour conférer au second alinéa de l’article LVI un effet utile. Elle
                    soutient que, si l’effet du second alinéa se limitait à permettre aux procé-
                    dures entamées avant la date de la transmission de l’avis de dénonciation
                    de se poursuivre après celle‑ci, cette disposition serait superflue. La règle
                    selon laquelle des faits postérieurs à la date du dépôt d’une requête ne
                    sauraient priver la Cour d’une compétence qui existait à cette date (voir le
                    paragraphe 33 ci‑dessus) garantirait, de toute façon, l’absence d’incidence

                                                                                               23




6 CIJ1092.indb 43                                                                                     15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                23

                    de la dénonciation du pacte sur les procédures déjà entamées avant cette
                    dénonciation.
                       La Cour a reconnu qu’il convenait, en général, d’interpréter un traité
                    en cherchant à donner effet à chacun de ses termes et en veillant à ce
                    qu’aucune de ses dispositions ne soit privée de portée ou d’effet (Appli­
                    cation de la convention internationale sur l’élimination de toutes les formes
                    de discrimination raciale (Géorgie c. Fédération de Russie), exceptions pré‑
                    liminaires, arrêt, C.I.J. Recueil 2011 (I), p. 125‑126, par. 133 ; Détroit de
                    Corfou (Royaume-Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 24).
                    Il arrive néanmoins que les parties à un traité adoptent une disposition
                    afin d’éviter tout doute, même si ­celle-ci n’est pas strictement nécessaire.
                    Ainsi, le pacte de Bogotá, en son article LVIII, prévoit que certains traités
                    interaméricains plus anciens cesseront de produire leurs effets à l’égard
                    des parties dès son entrée en vigueur. Il précise ensuite, à l’article LIX,
                    que les dispositions de l’article LVIII « ne s’appliqueront pas aux procé-
                    dures déjà entamées ou réglées » conformément à l’un de ces traités anté-
                    rieurs. Si l’on devait appliquer à ces dispositions (auxquelles aucune des
                    Parties ne s’est référée) la logique suivie par la Colombie à l’égard de
                    l’article LVI, l’article LIX ne serait pas nécessaire. Il semble que les par-
                    ties au pacte de Bogotá aient jugé souhaitable de l’inclure par surcroît de
                    prudence. Le fait que les parties au pacte aient estimé utile d’ajouter cet
                    article alors qu’il n’était pas strictement nécessaire amoindrit l’argument
                    de la Colombie selon lequel elles n’auraient pu ajouter pour la même rai-
                    son la disposition analogue figurant au second alinéa de l’article LVI.

                       44. La Cour considère également que, en cherchant à déterminer le
                    sens du second alinéa de l’article LVI, elle ne doit pas adopter une inter-
                    prétation qui prive de portée ou d’effet le premier alinéa de ce même
                    article. Or, si le premier alinéa dispose que le pacte demeurera en vigueur
                    un an à compter de la notification de la dénonciation, l’interprétation
                    proposée par la Colombie en circonscrirait l’effet aux chapitres premier,
                    six, sept et huit. Le chapitre huit contient les dispositions formelles tou-
                    chant par exemple à la ratification, à l’entrée en vigueur et à l’enregistre-
                    ment du traité et n’impose aucune obligation au cours de la période
                    suivant la notification de la dénonciation. Le chapitre sept (intitulé « Avis
                    consultatifs ») n’est composé que d’un seul article, de nature purement
                    permissive. Le chapitre six contient lui aussi une seule disposition pré-
                    voyant uniquement que, en cas de non‑respect, par une partie, d’un arrêt
                    de la Cour ou d’une sentence arbitrale, l’autre ou les autres parties, avant
                    de recourir au Conseil de sécurité des Nations Unies, demanderont une
                    réunion de consultation de leurs ministres des relations extérieures.
                       Le chapitre premier (« Obligation générale de régler les différends par
                    des moyens pacifiques ») comporte quant à lui huit articles qui imposent
                    aux parties d’importantes obligations. Toutefois, comme cela a déjà été
                    démontré (voir le paragraphe 42 ci‑dessus), l’article II concerne l’obliga-
                    tion de recourir aux procédures prévues par le pacte (dont aucune ne serait
                    ouverte aux parties au cours de l’année de préavis si l’interprétation pro-

                                                                                              24




6 CIJ1092.indb 45                                                                                   15/02/17 08:34

                                 droits souverains et espaces maritimes (arrêt)                  24

                    posée par la Colombie était retenue), tandis que les articles III à VI n’ont
                    aucun effet indépendant des procédures visées aux chapitres deux à cinq.
                    Ne restent donc que trois dispositions. L’article I dispose que les parties
                         « réaffirment solennellement les obligations qu’elles ont acceptées
                         dans des conventions et des déclarations internationales antérieures
                         ainsi que dans la Charte des Nations Unies ; … décident de s’abstenir
                         de la menace, de l’emploi de la force ou de n’importe quel autre
                         moyen de coercition pour régler leurs différends et de recourir, en
                         toutes circonstances, à des moyens pacifiques ».
                    L’article VII impose aux parties de ne pas exercer la protection diploma-
                    tique à l’égard de leurs nationaux tant que ceux‑ci n’auront pas épuisé
                    leurs voies de recours par-devant les tribunaux locaux compétents. L’ar-
                    ticle VIII précise que le recours aux moyens pacifiques ne saurait faire
                    obstacle à l’exercice du droit de légitime défense en cas d’attaque armée.
                       Dès lors, l’interprétation du second alinéa de l’article LVI proposée par
                    la Colombie circonscrirait l’application du premier alinéa de l’article LVI
                    à ce petit nombre de dispositions.
                       45. Citant les termes employés dans d’autres traités, la Colombie sou-
                    tient que, si elles avaient entendu assurer l’absence d’incidence sur les pro-
                    cédures introduites à tout moment avant l’expiration du préavis d’un an
                    visé au premier alinéa de l’article LVI, les parties au pacte de Bogotá
                    auraient aisément pu inclure une disposition expresse en ce sens. A ­l’inverse,
                    toutefois, si le résultat recherché avait été celui que prétend la Colombie, les
                    parties au pacte auraient aisément pu inclure une disposition expresse à cet
                    effet ; or, elles ont choisi de ne pas le faire. La comparaison avec ces autres
                    traités ne plaide donc pas de manière convaincante en faveur de l’interpré-
                    tation que la Colombie donne du second alinéa de l’article LVI. L’argu-
                    ment mettant en avant le fait que de nombreuses déclarations formulées au
                    titre du paragraphe 2 de l’article 36 du Statut de la Cour sont dénonçables
                    sans préavis n’est pas plus convaincant. Le paragraphe 2 de l’article 36 du
                    Statut et l’article XXXI du pacte de Bogotá prévoient tous deux la recon-
                    naissance de la juridiction obligatoire de la Cour. Toutefois, le premier ne
                    confère compétence à la Cour qu’à l’égard d’Etats ayant reconnu sa juridic-
                    tion par une déclaration. Dans la déclaration qu’il fait au titre du para-
                    graphe 2 de l’article 36 du Statut, un Etat est libre de dire que sa déclaration
                    pourra être retirée sans préavis. L’article XXXI du pacte de Bogotá, en
                    revanche, est un engagement conventionnel, dont la mise en œuvre ne
                    dépend pas des effets des déclarations unilatérales (Actions armées fronta‑
                    lières et transfrontalières (Nicaragua c. Honduras), compétence et recevabi‑
                    lité, arrêt, C.I.J. Recueil 1988, p. 84, par. 32). Les conditions auxquelles un
                    Etat partie au pacte peut retirer cet engagement sont régies par les disposi-
                    tions pertinentes de cet instrument. Le fait que de nombreux Etats choi-
                    sissent de formuler leur déclaration au titre du paragraphe 2 de l’article 36
                    de manière à pouvoir mettre un terme à leur acceptation de la compétence
                    de la Cour avec effet immédiat n’apporte donc aucun éclairage sur la
                    manière dont il convient d’interpréter les dispositions du pacte.

                                                                                                 25




6 CIJ1092.indb 47                                                                                      15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                 25

                       46. La Cour a pris note de l’argument de la Colombie (voir le para-
                    graphe 28 ci‑dessus) relatif à la pratique des Etats, en l’occurrence les avis
                    de dénonciation du pacte transmis par El Salvador en 1973 et par
                    elle‑même en 2012, ainsi que ce qu’elle décrit comme l’absence de toute
                    réaction à la notification de ces dénonciations.
                       Les deux avis ne sont pas libellés dans les mêmes termes. Si, dans le
                    sien, El Salvador a déclaré que la dénonciation « pren[drait] effet à comp-
                    ter d[u] jour [même] », rien n’indique en quoi consistait l’effet immédiat de
                    cette dénonciation. Puisque le premier alinéa de l’article LVI impose un
                    préavis d’un an pour mettre fin au traité, tout avis de dénonciation prend
                    effet immédiatement en ce sens que sa transmission déclenche le commen-
                    cement de la période d’un an. Par conséquent, ni l’avis de dénonciation
                    d’El Salvador, ni l’absence de tout commentaire des autres parties au
                    pacte à ce sujet, n’apporte le moindre éclairage sur la question dont la
                    Cour est saisie.
                       L’avis transmis par la Colombie précisait que « la dénonciation [du
                    pacte] pre[nait] effet à compter d[u] jour [même] à l’égard des procédures
                    introduites postérieurement [audit] avis, conformément au second alinéa
                    de l’article LVI ». Cependant, la Cour ne saurait voir dans l’absence de
                    toute objection des autres parties au pacte à son sujet un accord, au sens
                    de l’alinéa b) du paragraphe 3 de l’article 31 de la convention de Vienne,
                    à l’égard de l’interprétation que la Colombie donne de l’article LVI. Elle
                    ne considère pas davantage comme valant acquiescement l’absence de
                    tout commentaire du Nicaragua. Le fait que c­ elui-ci ait saisi la Cour de
                    l’affaire relative à la Délimitation du plateau continental entre le Nicaragua
                    et la Colombie a­u-delà de 200 milles marins de la côte nicaraguayenne
                    (Nicaragua c. Colombie) et de la présente affaire moins d’un an avant la
                    transmission de l’avis de dénonciation de la Colombie vient renforcer
                    cette conclusion.
                       47. En ce qui concerne l’argument que la Colombie tire des travaux
                    préparatoires du pacte, la Cour constate qu’il ressort de ceux‑ci que le
                    texte du premier alinéa de l’article LVI a été repris de l’article 9 du traité
                    général d’arbitrage interaméricain de 1929 et de l’article 16 de la conven-
                    tion générale de conciliation interaméricaine de 1929. Le second alinéa de
                    l’article LVI trouve son origine dans un texte proposé par les Etats‑Unis
                    en 1938, sans équivalent dans ces autres traités. Les travaux préparatoires
                    ne permettent toutefois pas de savoir dans quel but précis a été ajouté ce
                    qui allait devenir le second alinéa de l’article LVI. La Cour relève égale-
                    ment que, si la signification que la Colombie attribue au second alinéa
                    était correcte, l’insertion de cette nouvelle disposition aurait eu pour
                    conséquence de limiter l’effet d’une disposition que les parties, avant
                    même que les Etats‑Unis eussent présenté leur proposition, envisageaient
                    de reprendre des traités de 1929. Or il ne ressort nullement des travaux
                    préparatoires que quiconque ait considéré que l’incorporation de ce nou-
                    vel alinéa entraînerait une modification aussi importante.
                       48. Pour toutes les raisons qui précèdent, la Cour estime que l’interpré-
                    tation de l’article LVI proposée par la Colombie ne saurait être accueillie.

                                                                                               26




6 CIJ1092.indb 49                                                                                    15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                  26

                    Au vu de l’article LVI pris dans son ensemble, et à la lumière de son
                    contexte ainsi que de l’objet et du but du pacte, la Cour conclut que l’ar-
                    ticle XXXI qui lui confère compétence demeurait en vigueur entre les Par-
                    ties à la date du dépôt de la requête en la présente affaire. L’extinction
                    ultérieure du pacte entre le Nicaragua et la Colombie n’a pas d’incidence
                    sur la compétence qui existait à la date à laquelle l’instance a été intro-
                    duite. Par conséquent, la première exception préliminaire de la Colombie
                    doit être rejetée.


                                      III. Deuxième exception préliminaire

                       49. Par sa deuxième exception préliminaire d’incompétence de la Cour,
                    la Colombie soutient que, avant le dépôt de la requête du Nicaragua, le
                    26 novembre 2013, il n’existait entre les Parties aucun différend en rap-
                    port avec les demandes formulées dans ladite requête qui pût déclencher
                    l’application des dispositions du pacte de Bogotá relatives au règlement
                    des différends, en particulier celles concernant la compétence de la Cour.
                       50. Aux termes de l’article 38 de son Statut, la Cour a pour mission de
                    régler conformément au droit international les différends qui lui sont sou-
                    mis. Au titre de l’article XXXI du pacte de Bogotá, les Etats parties sont
                    convenus de reconnaître, conformément au paragraphe 2 de l’article 36
                    du Statut, sa juridiction obligatoire à l’égard de « tous les différends
                    d’ordre juridique surgissant entre [eux] ». L’existence d’un différend entre
                    les parties est une condition à la compétence de la Cour. Un tel différend,
                    selon la jurisprudence constante de la Cour, est « un désaccord sur un
                    point de droit ou de fait, une contradiction, une opposition de thèses juri-
                    diques ou d’intérêts entre deux personnes » (Concessions Mavrommatis en
                    Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11 ; voir aussi Applica‑
                    tion de la convention internationale sur l’élimination de toutes les formes de
                    discrimination raciale (Géorgie c. Fédération de Russie), exceptions préli‑
                    minaires, arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30). Il doit avoir été
                    établi « que la réclamation de l’une des parties se heurte à l’opposition
                    manifeste de l’autre » (Sud‑Ouest africain (Ethiopie c. Afrique du Sud ;
                    Libéria c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil
                    1962, p. 328). Il importe peu de savoir laquelle d’entre elles est à l’origine
                    de la réclamation, et laquelle s’y oppose. Ce qui importe, c’est que « les
                    points de vue des deux parties, quant à l’exécution ou à la non‑exécution »
                    de certaines obligations internationales, « so[ie]nt nettement opposés »
                    (Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la
                    Roumanie, première phase, avis consultatif, C.I.J. Recueil 1950, p. 74).
                       La Cour rappelle que « [l]’existence d’un différend international
                    demande à être établie objectivement » par elle (ibid. ; voir aussi Questions
                    concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),
                    arrêt, C.I.J. Recueil 2012 (II), p. 442, par. 46 ; Application de la conven‑
                    tion internationale sur l’élimination de toutes les formes de discrimination
                    raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,

                                                                                                27




6 CIJ1092.indb 51                                                                                     15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                  27

                    C.I.J. Recueil 2011 (I), p. 84, par. 30 ; Essais nucléaires (Australie
                    c. France), arrêt, C.I.J. Recueil 1974, p. 271, par. 55 ; Essais nucléaires
                    (Nouvelle‑Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 476, par. 58).
                    La Cour, « pour se prononcer, doit s’attacher aux faits. Il s’agit d’une
                    question de fond, et non de forme. » (Application de la convention interna‑
                    tionale sur l’élimination de toutes les formes de discrimination raciale
                    (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt, C.I.J.
                    Recueil 2011 (I), p. 84, par. 30.)
                       51. Conformément au paragraphe 1 de l’article 40 du Statut de la Cour
                    et au paragraphe 2 de l’article 38 du Règlement, le demandeur doit indiquer
                    dans sa requête « l’objet du différend » et spécifier « la nature précise de la
                    demande » (voir aussi Obligation de négocier un accès à l’océan Pacifique
                    (Bolivie c. Chili), exception préliminaire, arrêt, C.I.J. Recueil 2015 (II),
                    p. 602, par. 25 ; Compétence en matière de pêcheries (Espagne c. Canada),
                    compétence de la Cour, arrêt, C.I.J. Recueil 1998, p. 448, par. 29). Toutefois,
                         « [c]’est … à la Cour qu’il appartient de définir, sur une base objec-
                         tive, l’objet du différend qui oppose les parties, c’est‑à‑dire de « cir-
                         conscrire le véritable problème en cause et de préciser l’objet de la
                         demande » (Essais nucléaires (Australie c. France), arrêt, C.I.J.
                         Recueil 1974, p. 262, par. 29 ; Essais nucléaires (Nouvelle‑Zélande
                         c. France), arrêt, C.I.J. Recueil 1974, p. 466, par. 30) » (Obligation de
                         négocier un accès à l’océan Pacifique (Bolivie c. Chili), exception pré‑
                         liminaire, arrêt, C.I.J. Recueil 2015 (II), p. 602, par. 26).
                       52. En principe, la date critique aux fins d’apprécier l’existence d’un
                    différend est celle à laquelle la requête est soumise à la Cour (Application
                    de la convention internationale sur l’élimination de toutes les formes de dis‑
                    crimination raciale (Géorgie c. Fédération de Russie), exceptions prélimi‑
                    naires, arrêt, C.I.J. Recueil 2011 (I), p. 85, par. 30 ; Questions
                    d’interprétation et d’application de la convention de Montréal de 1971 résul‑
                    tant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne
                    c. Royaume‑Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
                    p. 25‑26, par. 43‑45 ; Questions d’interprétation et d’application de la
                    convention de Montréal de 1971 résultant de l’incident aérien de Lockerbie
                    (Jamahiriya arabe libyenne c. Etats‑Unis d’Amérique), exceptions prélimi‑
                    naires, arrêt, C.I.J. Recueil 1998, p. 130‑131, par. 42‑44).

                                                        *  *
                      53. Dans sa requête, le Nicaragua expose en ces termes l’objet du diffé-
                    rend qu’il soumet à la Cour : « Le différend porte sur des violations des
                    droits souverains et des espaces maritimes du Nicaragua qui lui ont été
                    reconnus par la Cour dans son arrêt du 19 novembre 2012 ainsi que
                    sur la menace de la Colombie de recourir à la force pour commettre ces
                    violations. »
                      Dans les conclusions formulées dans son mémoire (voir le para-
                    graphe 12 ci‑dessus), le Nicaragua prie la Cour de se prononcer sur deux

                                                                                                28




6 CIJ1092.indb 53                                                                                     15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                 28

                    demandes principales ; l’une concerne les violations alléguées de ses
                    espaces maritimes tels que délimités par la Cour dans son arrêt de 2012
                    « ainsi que [de ses] droits souverains et [de sa] juridiction … sur lesdits
                    espaces », l’autre est relative à la violation par la Colombie de l’obligation
                    lui incombant en vertu du paragraphe 4 de l’article 2 de la Charte des
                    Nations Unies et du droit international coutumier de s’abstenir de recou-
                    rir à la menace ou à l’emploi de la force.
                        54. Le Nicaragua soutient que, pendant la période comprise entre le
                    prononcé de l’arrêt de 2012 et la date à laquelle il a déposé sa requête, le
                    26 novembre 2013, la Colombie a d’abord affirmé que l’arrêt de 2012
                    n’était pas applicable. Le 9 septembre 2013, elle a promulgué le décret
                    ­présidentiel 1946 portant création d’une « zone contiguë unique » (ci‑après
                     le « décret 1946 ») empiétant partiellement sur les espaces maritimes dont
                    la Cour avait reconnu l’appartenance au Nicaragua. Au surplus, selon le
                    Nicaragua, la Colombie aurait lancé un programme d’opérations militaires
                    et de surveillance dans lesdits espaces maritimes. Le Nicaragua allègue
                    aussi que la Colombie s’est livrée, au moyen de navires et d’aéro­nefs mili-
                     taires, à une intimidation de bateaux nicaraguayens et qu’elle a continué à
                     délivrer des permis autorisant la pêche dans les eaux en question.

                                                          *

                       55. A l’appui de sa deuxième exception préliminaire, la Colombie sou-
                    tient que, à aucun moment jusqu’à la date critique du 26 novembre 2013,
                    jour où il a déposé sa requête, le Nicaragua ne lui avait indiqué, sous
                    quelque forme que ce fût, qu’elle violait ses droits souverains et ses
                    espaces maritimes tels que reconnus dans l’arrêt de 2012 ou le menaçait
                    de recourir à la force. Elle plaide que c’est seulement près de dix mois
                    après le dépôt de sa requête, et trois semaines avant celui de son mémoire,
                    que le Nicaragua qui, jusque‑là, ne lui avait jamais fait part, ni par écrit
                    ni oralement, du moindre grief, a protesté pour la première fois par la
                    note diplomatique qu’il lui a adressée le 13 septembre 2014. Elle soutient
                    que cette note « constitue à l’évidence … une tentative de créer de toutes
                    pièces une affaire qui en réalité n’existe pas ».
                       56. La Colombie affirme que la requête du Nicaragua fut « une totale
                    surprise », puisque la situation en mer était paisible et que les Parties
                    avaient maintes fois exprimé leur intention de négocier un traité en vue de
                    donner effet à l’arrêt de 2012. Elle fait valoir que, avant le dépôt de cette
                    requête — et, du reste, encore longtemps après —, il n’existait entre les
                    Parties aucun différend concernant des allégations de violation par la
                    Colombie des espaces maritimes nicaraguayens, ou de menace de recourir
                    à la force, qui eût pu servir de base à des négociations.
                       57. S’agissant de l’allégation du Nicaragua selon laquelle la Colombie
                    aurait rejeté l’arrêt de 2012, c­ elle-ci indique qu’elle
                        « admet que [cet] arrêt … lui est opposable en droit international.
                        Telle est également la position que la Cour constitutionnelle a adop-

                                                                                               29




6 CIJ1092.indb 55                                                                                    15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                 29

                        tée dans son arrêt du 2 mai 2014. La question qui s’est posée à la
                        Colombie est de savoir comment donner effet à cet arrêt sur le plan
                        interne, eu égard aux dispositions constitutionnelles pertinentes et à
                        la nature de son régime juridique en matière de frontières. »
                    Elle soutient que, d’après l’article 101 de sa Constitution, toute modifica-
                    tion de ses frontières passe nécessairement par la conclusion d’un traité et
                    que le Nicaragua s’était déclaré disposé à entamer avec elle des négocia-
                    tions sur l’éventualité de conclure un tel traité.
                       58. A propos du décret présidentiel 1946 relatif à une « zone contiguë
                    unique », promulgué le 9 septembre 2013 et modifié ensuite par le
                    décret 1119 du 17 juin 2014, la Colombie affirme que, si la question de
                    son droit à une zone contiguë lui revenant autour de ses îles a exhaustive-
                    ment été traitée par les Parties dans le cadre de la procédure qui s’est
                    conclue par l’arrêt de 2012, celle de la délimitation de cette zone n’a pas
                    été abordée ni tranchée par la Cour. Elle soutient qu’elle peut, comme les
                    autres Etats, se prévaloir d’une telle zone maritime, qui relève du droit
                    international coutumier. Elle expose que sa
                        « zone contiguë unique … i) est nécessaire aux fins de la gestion
                        ordonnée, de la surveillance et du maintien de l’ordre public dans les
                        espaces maritimes de l’archipel de San Andrés, Providencia et Santa
                        Catalina, ii) doit être conforme au droit international, étant dûment
                        tenu compte des droits d’Etats tiers, iii) est conforme au droit inter-
                        national coutumier, et iv) ne peut donc être tenue pour contraire aux
                        dispositions de l’arrêt rendu par la Cour le 19 novembre 2012 ».
                       59. La Colombie soutient en outre que, conformément au décret 1946,
                    le droit qu’elle a de réprimer les infractions aux lois ou règlements relatifs
                    aux questions visées dans ledit décret ne peut être exercé qu’à l’égard
                    d’actes commis dans ses territoires insulaires ou dans leur mer territoriale,
                    ce qui, selon elle, « est conforme au droit international coutumier ».
                       60. Enfin, la Colombie conteste l’existence, à la date du dépôt de la
                    requête, d’un différend entre les Parties concernant une menace de recou-
                    rir à la force en mer et, à plus forte raison, d’une quelconque violation du
                    paragraphe 4 de l’article 2 de la Charte des Nations Unies. Elle affirme
                    qu’elle avait donné instruction à ses forces navales d’éviter tout risque
                    d’affrontement en mer avec le Nicaragua. Elle indique que « le calme
                    régnait dans le sud‑ouest des Caraïbes et qu’il n’existait aucun problème »,
                    ce qui aurait été confirmé par de hauts responsables politiques et mili-
                    taires du Nicaragua.

                                                          *

                       61. Le Nicaragua, pour sa part, se réfère tout d’abord aux déclarations
                    de hauts responsables colombiens, dont le président, la ministre des
                    affaires étrangères et le commandant en chef de la marine, faisant état,
                    selon lui, du refus de la Colombie de donner effet à la délimitation mari-

                                                                                               30




6 CIJ1092.indb 57                                                                                    15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                30

                    time telle que fixée par la Cour dans l’arrêt de 2012. Il renvoie en particu-
                    lier à la déclaration présidentielle du 9 septembre 2013 sur « la stratégie
                    globale de la Colombie face à l’arrêt de la Cour internationale de Jus-
                    tice », dans laquelle le chef de l’Etat colombien affirmait notamment que
                    l’arrêt de 2012 ne serait pas applicable tant qu’un traité n’aurait pas été
                    conclu avec le Nicaragua. Il soutient que cette « stratégie globale » et les
                    mesures prises ensuite conformément aux directives du président étaient
                    autant de signes que la Colombie durcissait sa position de rejet vis‑à‑vis
                    de l’arrêt. Le Nicaragua affirme que la Colombie ne pouvait ignorer qu’il
                    existait un différend entre les Parties.
                       62. Le Nicaragua indique que le décret 1946 établit une zone contiguë
                    réunissant les zones contiguës de toutes les îles et cayes colombiennes
                    dans la mer des Caraïbes occidentale. Il fait valoir que ni la taille de la
                    zone contiguë ni la nature des droits et de la juridiction que la Colombie
                    y revendique ne correspondent à la définition que le droit international
                    donne d’une telle zone, et soutient que le décret 1946 vise à attribuer à la
                    Colombie des espaces maritimes dont la Cour a reconnu, dans son arrêt
                    de 2012, qu’ils lui appartenaient. Selon le Nicaragua, la Colombie, en
                    prenant ce décret, a « inscri[t] dans son droit national son rejet de l’arrêt
                    de 2012 ».
                       63. Le Nicaragua invoque également une série d’incidents en mer met-
                    tant en cause des navires ou aéronefs colombiens. Selon lui, un certain
                    nombre d’entre eux se seraient produits entre la date du prononcé de l’ar-
                    rêt de 2012 et celle du dépôt de la requête, dans les eaux que l’arrêt en
                    question avait reconnues comme étant nicaraguayennes. Le Nicaragua
                    prétend que les propos échangés à ces occasions entre les commandants
                    des frégates colombiennes et les gardes‑côtes nicaraguayens attestent que
                    les Parties nourrissaient, au sujet de leurs droits sur les espaces maritimes
                    en cause, des prétentions concurrentes.
                       64. Le Nicaragua fait remarquer que, la Cour ayant tracé la frontière
                    maritime entre les Parties jusqu’à une distance de 200 milles marins de sa
                    côte, l’une et l’autre savent depuis près de trois ans quelle est la portée
                    géographique de leurs droits maritimes respectifs. Or, soutient‑il, après le
                    prononcé de l’arrêt de 2012, la Colombie a continué de se prévaloir d’une
                    « souveraineté » et de droits maritimes dans les eaux nicaraguayennes et
                    de délivrer à ses ressortissants des permis de pêche leur permettant d’ex-
                    ploiter les ressources de l’espace maritime nicaraguayen. Le Nicaragua
                    précise que c’est pour démontrer que le problème persiste qu’il se réfère à
                    des faits postérieurs à la date du dépôt de sa requête.
                       65. S’agissant de l’allégation de menace de recours à la force par la
                    Colombie, le Nicaragua affirme que celle‑ci, afin d’asseoir sa revendica-
                    tion de « souveraineté », s’est livrée à un « harcèlement » continu des
                    bateaux de pêche nicaraguayens dans les eaux nicaraguayennes, et en
                    particulier dans la zone riche en poissons dite « Luna Verde », située
                    ­
                    autour de l’intersection entre le 82e méridien et le 15e parallèle — zone
                    dont la Cour a jugé qu’elle était nicaraguayenne —, donnant ordre à ses
                    frégates d’en chasser ces bateaux ainsi que des bateaux de pêche s’étant

                                                                                              31




6 CIJ1092.indb 59                                                                                   15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                 31

                    vu octroyer une licence par le Nicaragua, et à ses forces aériennes de les
                    « harceler ».
                       66. Le Nicaragua soutient que, « face au refus de la Colombie de res-
                    pecter l’arrêt de … 2012 et aux provocations [de] cette dernière … dans les
                    eaux nicaraguayennes, [il] a toujours réagi avec patience et modération ».
                    Ses forces navales ont reçu pour instruction d’éviter tout affrontement
                    avec celles de la Colombie et s’en sont, de fait, tenues aussi éloignées que
                    possible. Il souligne toutefois que la « position conciliante [qu’il a adop-
                    tée] en vue d’éviter l’escalade … n’a nullement atténué le désaccord ni fait
                    disparaître le différend ».

                                                        *  *
                       67. La Cour rappelle (voir le paragraphe 53 ci‑dessus) que le Nicara-
                    gua formule deux demandes distinctes, faisant grief à la Colombie, d’une
                    part, d’avoir violé ses droits souverains et ses espaces maritimes et, d’autre
                    part, d’avoir manqué à l’obligation lui incombant de s’abstenir de recou-
                    rir à la menace ou à l’emploi de la force. La Cour examinera ces deux
                    demandes séparément afin de déterminer s’il existait, au sujet de chacune
                    d’elles, un différend au sens des paragraphes 50 à 52 ci‑dessus à la date du
                    dépôt de la requête.
                       68. La Cour constate que les Parties, pour étayer leurs positions res-
                    pectives quant à l’existence d’un différend au sujet de la première demande
                    du Nicaragua, se réfèrent principalement aux déclarations faites par
                    leurs plus hauts représentants, à la promulgation, par la Colombie, du
                    décret 1946, et aux prétendus incidents survenus en mer.
                       69. S’agissant tout d’abord des déclarations des hauts responsables des
                    deux pays, la Cour relève que, à la suite du prononcé de l’arrêt de 2012,
                    le président colombien a proposé au Nicaragua de négocier un traité
                    concernant les effets dudit arrêt, et que le président nicaraguayen s’est,
                    quant à lui, maintes fois montré disposé à engager des négociations en
                    vue de conclure un traité qui permettrait de donner effet à l’arrêt, en
                    tenant compte des préoccupations de la Colombie en matière de pêche, de
                    protection de l’environnement et de trafic de drogue. La Cour estime que
                    le fait que les Parties restaient disposées à dialoguer ne prouve pas en soi
                    que, à la date du dépôt de la requête, il n’existait pas entre elles de diffé-
                    rend en rapport avec l’objet de la première demande du Nicaragua.
                       La Cour note que la Colombie a affirmé avoir été « atteinte » dans ses
                    droits en conséquence de la délimitation maritime établie par l’arrêt
                    de 2012. Après avoir rencontré le président nicaraguayen le 1er décembre
                    2012, le président colombien Juan Manuel Santos a déclaré : « [N]ous
                    continuerons à rechercher — et nous l’avons dit clairement au pré-
                    sident Ortega — le rétablissement des droits auxquels cet arrêt a porté
                    atteinte sur une question chère aux Colombiens. »
                       Le Nicaragua a quant à lui insisté sur l’obligation de respecter les
                    espaces maritimes que la Cour lui avait reconnus dans l’arrêt de 2012. Le
                    10 septembre 2013, au lendemain de la promulgation par la Colombie du

                                                                                               32




6 CIJ1092.indb 61                                                                                    15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                  32

                    décret 1946, alors que le président Santos venait de réaffirmer la position
                    de cet Etat à l’égard de l’exécution de l’arrêt, le président Ortega aurait
                    tenu les propos suivants :
                            « Nous comprenons la position du président Santos, mais nous ne
                         pouvons dire que nous l’approuvons. Nous convenons que le dia-
                         logue est nécessaire et qu’il faut rechercher un genre d’accord ou de
                         traité — qu’importe le nom qu’on lui donnera — afin d’assurer la
                         mise en œuvre harmonieuse de l’arrêt de la Cour internationale de
                         Justice. »
                    Il ressort de ces déclarations que les Parties avaient des points de vue
                    opposés sur la question de leurs droits respectifs dans les espaces mari-
                    times visés par l’arrêt de 2012.
                        70. En ce qui concerne la proclamation, par la Colombie, d’une « zone
                    contiguë unique », la Cour note que les Parties ont adopté des positions
                    différentes quant aux implications de cet acte en droit international. Si la
                    Colombie soutenait qu’elle avait droit à cette zone contiguë, telle que
                    définie dans le décret 1946, en vertu du droit international coutumier, le
                    Nicaragua affirmait quant à lui que ledit décret emportait violation de ses
                    « droits souverains et des espaces maritimes » qui lui avaient été reconnus
                    par la Cour dans son arrêt de 2012.
                        71. En ce qui concerne les incidents qui se seraient produits en mer
                    avant la date critique, la Cour note que la Colombie, si elle rejette la qua-
                    lification d’« incidents » employée par le Nicaragua pour décrire ce qui s’y
                    est passé, ne se défend pas d’avoir continué à exercer sa juridiction dans
                    les espaces maritimes que le Nicaragua considère comme siens sur le fon-
                    dement de l’arrêt de 2012.
                        72. S’agissant de l’argument de la Colombie selon lequel le Nicaragua
                    ne s’est, par la voie diplomatique, plaint auprès d’elle de violations que
                    longtemps après avoir déposé sa requête, la Cour estime que, si la protes-
                    tation diplomatique officielle peut constituer un moyen important pour
                    une partie de porter à l’attention de l’autre une prétention, pareille pro-
                    testation officielle n’est pas une condition nécessaire. Comme elle l’a
                    affirmé dans l’affaire relative à l’Application de la convention internationale
                    sur l’élimination de toutes les formes de discrimination raciale (­Géorgie
                    c. Fédération de Russie), la Cour, lorsqu’elle détermine s’il existe ou non
                    un différend, s’attache au « fond, et non [à la] forme » (exceptions pré­
                    liminaires, arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30).
                        73. La Cour relève que, même si ce n’est que le 13 septembre 2014 — soit
                    près de dix mois après le dépôt de la requête — que le Nicaragua a envoyé
                    à la Colombie une note diplomatique officielle pour protester contre les
                    violations de ses droits maritimes auxquelles celle‑ci se serait livrée en mer,
                    les éléments de preuve indiquent clairement, dans les circonstances propres
                    à l’affaire, que, à la date de ce dépôt, la Colombie savait que la promulga-
                    tion du décret 1946 et son comportement dans les espaces maritimes que la
                    Cour avait reconnus au Nicaragua dans son arrêt de 2012 se heurtaient
                    à l’opposition manifeste du Nicaragua. Compte tenu des déclarations

                                                                                                33




6 CIJ1092.indb 63                                                                                     15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                 33

                    publiques faites par les plus hauts représentants des Parties, telles que
                    celles qui sont mentionnées au paragraphe 69, la Colombie n’aurait pu
                    se méprendre sur la position du Nicaragua quant à leurs divergences.
                       74. A partir des éléments de preuve examinés plus haut, la Cour
                    constate que, à la date du dépôt de la requête, il existait un différend rela-
                    tif à de prétendues violations par la Colombie des droits du Nicaragua
                    dans les zones maritimes dont ­celui-ci affirme qu’elles lui ont été recon-
                    nues par l’arrêt de 2012.
                       75. La Cour examinera à présent la question de l’existence d’un diffé-
                    rend au sujet de la seconde demande du Nicaragua, à savoir que la
                    Colombie, par son comportement, a manqué à l’obligation de ne pas
                    recourir à la force ou à la menace de l’emploi de la force lui incombant en
                    vertu du paragraphe 4 de l’article 2 de la Charte des Nations Unies et du
                    droit international coutumier.
                       76. Si le Nicaragua mentionne un certain nombre d’incidents qui
                    seraient survenus en mer, la Cour relève que, en ce qui concerne ceux qui
                    se seraient produits avant la date critique, rien dans les éléments de
                    preuve produits ne laisse entendre que le Nicaragua avait indiqué que la
                    Colombie avait manqué à ses obligations au titre du paragraphe 4 de
                    l’article 2 de la Charte des Nations Unies ou du droit international
                    ­coutumier en matière de recours à la menace ou à l’emploi de la force.
                     Au contraire, de hauts responsables politiques et militaires nicaraguayens
                     avaient confirmé que la situation en mer était calme et stable. Le
                     14 août 2013, à l’occasion du 33e anniversaire de la création des forces
                    navales nicaraguayennes, le président du Nicaragua avait déclaré ce qui
                    suit :
                          « Nous devons reconnaître que, au milieu de tout ce tourbillon
                        médiatique, la marine colombienne, qui est très puissante, qui dis-
                        pose assurément d’une très grande puissance militaire, s’est montrée
                        prudente et respectueuse, et qu’aucune confrontation n’a eu lieu
                        entre les forces navales colombiennes et nicaraguayennes… »
                       Le 18 novembre 2013, le commandant en chef de la marine nicara-
                    guayenne déclarait n’avoir, « en une année de présence, … rencontré
                    aucun problème avec les forces navales colombiennes », ajoutant que les
                    marines des deux pays étaient en « contact permanent » et qu’il n’y avait
                    eu entre elles « aucun conflit dans ces eaux ».
                       77. Par ailleurs, la Cour fait observer que les prétendus incidents anté-
                    rieurs au dépôt de la requête du Nicaragua relèvent de la première
                    demande du Nicaragua, et non d’une demande relative à la menace de
                    l’emploi de la force proscrite par le paragraphe 4 de l’article 2 de la Charte
                    des Nations Unies et le droit international coutumier.
                       78. Au vu de ces faits, la Cour considère que, à la date du dépôt de la
                    requête, le différend qui opposait le Nicaragua à la Colombie ne portait
                    pas sur d’éventuelles violations, par celle‑ci, du paragraphe 4 de l’article 2
                    de la Charte des Nations Unies ou des règles de droit international coutu-
                    mier interdisant le recours à la menace ou à l’emploi de la force.

                                                                                               34




6 CIJ1092.indb 65                                                                                    15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                 34

                       79. A la lumière des considérations qui précèdent, la Cour conclut que,
                    à la date du dépôt de la requête du Nicaragua, il existait un différend
                    relatif à de prétendues violations par la Colombie des droits du Nicara-
                    gua dans les zones maritimes dont ­celui-ci affirme qu’elles lui ont été
                    reconnues par l’arrêt de 2012. Par conséquent, la deuxième exception pré-
                    liminaire de la Colombie doit être rejetée en ce qu’elle a trait à la première
                    demande du Nicaragua, et accueillie en ce qu’elle a trait à la seconde.


                                      IV. Troisième exception préliminaire

                       80. Par sa troisième exception préliminaire, la Colombie soutient que
                    la Cour n’a pas compétence parce que l’article II du pacte de Bogotá
                    assujettit le recours au règlement judiciaire par les Etats parties à une
                    condition préalable qui n’était pas remplie à la date où le Nicaragua a
                    déposé sa requête.
                       81. L’article II du pacte de Bogotá, déjà cité au paragraphe 41, est
                    ainsi libellé :
                           « Les Hautes Parties Contractantes acceptent l’obligation de résoudre
                        les différends internationaux à l’aide des procédures pacifiques régio-
                        nales avant de recourir au Conseil de sécurité des Nations Unies.
                           En conséquence, au cas où surgirait, entre deux ou plusieurs Etats
                        signataires, un différend qui, de l’avis de l’une des parties, ne pour-
                        rait être résolu au moyen de négociations directes suivant les voies
                        diplomatiques ordinaires, les parties s’engagent à employer les procé-
                        dures établies dans ce Traité sous la forme et dans les conditions
                        prévues aux articles suivants, ou les procédures spéciales qui, à leur
                        avis, leur permettront d’arriver à une solution. »
                       82. Faisant référence à l’arrêt rendu en 1988 en l’affaire relative à des
                    Actions armées frontalières et transfrontalières (Nicaragua c. Honduras)
                    (dénommé c­ i-après l’« arrêt de 1988 »), la Colombie soutient que le recours
                    aux procédures pacifiques du pacte ne serait conforme à l’article II que si
                    un règlement négocié avait été recherché de bonne foi et qu’il était devenu
                    clair, au terme d’efforts raisonnables, que les parties étaient dans l’im-
                    passe et que le différend ne pouvait être résolu par cette voie. Elle affirme
                    que, contrairement à ce que prétend le Nicaragua, l’expression « de l’avis
                    d[es] parties » à l’article II doit se comprendre comme désignant l’avis non
                    pas de l’une mais des deux parties, ce qui correspond aux termes des ver-
                    sions anglaise, portugaise et espagnole du pacte. Elle argue que son
                    propre comportement et celui du Nicaragua ne permettaient pas de
                    conclure que, de l’avis des Parties, le prétendu différend ne pouvait être
                    résolu au moyen de négociations directes suivant les voies diplomatiques
                    ordinaires au moment du dépôt de la requête du Nicaragua.
                       83. La Colombie soutient que le fait que les Parties avaient entrepris de
                    dialoguer sur la possibilité de conclure un traité aux fins de l’exécution de
                    l’arrêt de 2012 montre qu’elles restaient toutes deux disposées à régler

                                                                                               35




6 CIJ1092.indb 67                                                                                    15/02/17 08:34

                                 droits souverains et espaces maritimes (arrêt)                   35

                    leurs divergences au moyen de négociations directes. Pour établir que
                    telle était bien l’intention du Nicaragua, la Colombie, dans ses exposés
                    écrits, fait référence à plusieurs déclarations en ce sens du président
                    ­nicaraguayen.
                        84. La Colombie affirme que, même après le dépôt de la requête, le
                     président du Nicaragua aurait encore évoqué à plusieurs reprises la possi-
                     bilité de signer des accords avec elle et proposé d’instaurer une commis-
                     sion binationale pour coordonner les activités de pêche, les patrouilles
                     effectuées dans le cadre de la lutte contre le trafic de stupéfiants et l’admi-
                     nistration conjointe de la réserve de biosphère marine Seaflower dans la
                     mer des Caraïbes, sur la base de la délimitation effectuée par la Cour.
                        85. La Colombie soutient que le commandant en chef de la marine et le
                     chef des armées du Nicaragua s’accordaient à qualifier de paisible et stable
                     la situation dans les eaux en cause, fait qui confirme, selon la Colombie, que,
                     jusqu’au dépôt de sa requête, le Nicaragua était d’avis que les deux voisins
                     maritimes entretenaient de bonnes relations, qu’il n’y avait eu aucun « inci-
                     dent » entre leurs forces navales et qu’ils pouvaient résoudre leurs diver-
                     gences par la voie de négociations. La Colombie considère que le dépôt de
                     la requête du Nicaragua était donc « en rupture totale avec la réalité ».
                        86. La Colombie affirme qu’elle était également d’avis que tout désac-
                     cord entre les deux Parties sur des questions d’ordre maritime découlant de
                     l’arrêt rendu par la Cour en 2012 pouvait être réglé au moyen de négocia-
                     tions directes. Elle soutient que c’est à tort que le Nicaragua a conclu, au vu
                     de la déclaration faite le 19 novembre 2012 par le président colombien,
                     qu’elle rejetait l’arrêt de 2012. Elle souligne que, sur instruction de son pré-
                     sident, la ministre colombienne des affaires étrangères avait déjà entamé, le
                     20 novembre 2012, des discussions avec son homologue nicaraguayen. Elle
                     fait en outre référence à la déclaration dans laquelle, le 14 septembre 2013,
                     la ministre a réaffirmé que « la Colombie était prête à dialoguer avec le
                     Nicaragua en vue de signer un traité qui établ[ît] les frontières et un régime
                     juridique contribuant à la sécurité et à la stabilité de la région ».
                        87. La Colombie fait valoir que la protection des droits de pêche histo-
                     riques des habitants de l’archipel de San Andrés, Providencia et
                     Santa Catalina revêt pour le pays une importance cruciale. Elle souligne
                     que les déclarations faites par les plus hauts responsables colombiens au
                     lendemain de l’arrêt de 2012 doivent être lues dans ce contexte et que,
                     contrairement à ce que le Nicaragua tente de faire accroire, elles n’im-
                     pliquent en aucun cas un refus de tenir compte de l’arrêt de la Cour. Elle
                     soutient que, si le Nicaragua a choisi de déposer sa requête au moment où
                     il l’a fait, ce n’est pas en raison du caractère prétendument inutile des
                     négociations, mais parce que le pacte de Bogotá devait bientôt cesser de
                     produire ses effets entre les Parties.

                                                           *
                      88. Le Nicaragua, pour sa part, rejette l’interprétation de l’article II
                    que défend la Colombie, affirmant que celle‑ci donne une lecture erronée

                                                                                                  36




6 CIJ1092.indb 69                                                                                       15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                  36

                    de l’arrêt de 1988. Il soutient que la Cour a expressément refusé dans cet
                    arrêt d’appliquer la jurisprudence relative aux clauses compromissoires
                    figurant dans d’autres traités, mais qu’elle s’est référée à l’avis des parties
                    quant à la possibilité d’un règlement négocié, comme il est prévu à l’ar-
                    ticle II. S’appuyant sur la version française du pacte, il soutient que, selon
                    l’article II, la Cour doit déterminer si, objectivement, l’une des parties
                    était d’avis que le différend ne pouvait pas être réglé au moyen de négo-
                    ciations directes.
                       89. Le Nicaragua soutient que le présent différend trouve son origine
                    dans certaines réactions de la Colombie à l’arrêt de 2012, celle‑ci ayant
                    commencé par rejeter cet arrêt, puis fait valoir de nouvelles prétentions
                    sur les eaux dont la Cour avait reconnu l’appartenance au Nicaragua et
                    exercé les droits souverains et la juridiction qu’elle prétendait y posséder.
                    Selon lui, les événements qui se sont produits dans les deux mois et demi
                    ayant précédé le dépôt de la requête montrent que les Parties étaient
                    d’avis que leur différend concernant la violation, par la Colombie, des
                    droits souverains et des espaces maritimes du Nicaragua ne pouvait être
                    réglé par la voie de négociations directes. Il souligne que, trois jours après
                    la promulgation du décret 1946, le président Juan Manuel Santos a saisi
                    la Cour constitutionnelle colombienne d’une demande tendant à ce que
                    les articles XXXI et L du pacte de Bogotá soient déclarés contraires à la
                    Constitution car celle‑ci, selon lui, ne permet de modifier les frontières
                    nationales qu’au moyen d’un traité dûment ratifié.
                       Le Nicaragua prétend que le président colombien a également déclaré
                    que, en l’absence de traité avec le Nicaragua, la Colombie continuerait à
                    « exercer sa souveraineté jusqu’au 82e méridien » qu’elle avait toujours
                    revendiqué comme frontière maritime, et ce, nonobstant l’arrêt rendu par
                    la Cour en 2012.
                       90. En ce qui concerne la référence que fait la Colombie à la déclara-
                    tion de sa ministre des affaires étrangères exprimant la volonté de dia-
                    loguer de son pays (voir le paragraphe 86 ci‑dessus), le Nicaragua relève
                    que, à la suite de ces propos, la ministre a également ajouté que le Gou-
                    vernement colombien « attendait la décision de la Cour constitutionnelle
                    avant de prendre la moindre mesure ». Selon le Nicaragua, il était évident,
                    au vu de ces déclarations, que la Colombie était d’avis, au moment où il
                    a déposé sa requête, qu’aucune négociation ne pouvait être menée entre
                    les Parties pour régler le différend relatif aux violations, par la Colombie,
                    des droits souverains et des espaces maritimes du Nicaragua.
                       91. Le Nicaragua, tout en réaffirmant être disposé à négocier un traité
                    avec la Colombie aux fins de l’exécution de l’arrêt de 2012, souligne que
                    l’objet des négociations envisagées entre les Parties est sans rapport aucun
                    avec l’objet du différend en l’espèce. Il avance que la Colombie, dans ses
                    exceptions préliminaires, a « pris grand soin [d’]escamot[er] les différences
                    essentielles » entre ces deux objets. Il maintient qu’il est — et a toujours
                    été — prêt à discuter avec elle des arrangements en matière de pêche, de
                    protection de la réserve de biosphère marine Seaflower et de lutte contre
                    le trafic de drogue dans la mer des Caraïbes, mais n’est « absolument pas

                                                                                                37




6 CIJ1092.indb 71                                                                                     15/02/17 08:34

                                 droits souverains et espaces maritimes (arrêt)                    37

                    disposé à renoncer à la délimitation maritime établie par la Cour » entre
                    les Parties.

                                                          *  *
                        92. La Cour rappelle que, dans l’arrêt de 1988, elle a jugé que, pour se
                    prononcer sur l’application de l’article II du pacte, elle n’était « pas
                    tenue par la simple affirmation de l’une ou l’autre Partie qu’elle est de
                    tel ou tel avis ». Elle a souligné qu’elle devait, « dans l’exercice de sa fonc-
                    tion judiciaire, … être libre de porter sa propre appréciation sur cette
                    question, sur la base des preuves dont elle dispose » (Actions armées
                    ­frontalières et transfrontalières (Nicaragua c. Honduras), compétence et
                     recevabilité, arrêt, C.I.J. Recueil 1988, p. 95, par. 65).
                        93. La Cour a clairement dit que les parties étaient censées donner la
                     preuve concrète qu’elles considéraient de bonne foi que leur différend
                     pouvait, ou non, être résolu au moyen de négociations directes suivant les
                     voies diplomatiques ordinaires. La date critique à laquelle il faut s’assurer
                     de « l’avis des parties » aux fins de l’application de l’article II du pacte est
                     la date d’introduction de l’instance.
                        94. En outre, dans son arrêt de 1988, la Cour a relevé la différence qui
                     existe entre le texte français et les autres versions officielles (anglaise,
                     espagnole et portugaise) de l’article II ; le premier fait référence à « l’avis
                    de l’une des parties », tandis qu’il est question, dans les trois autres, de
                    l’avis des deux parties. La Cour n’a toutefois pas estimé nécessaire de
                    résoudre le problème posé par cette divergence des textes avant de se pen-
                     cher sur la question de l’application de l’article II du pacte dans cette
                     affaire. Elle a pris le parti de rechercher si les deux Etats étaient d’« avis »
                     que le différend ne pouvait être résolu par la voie de négociations, en se
                     fondant sur les éléments de preuve qu’ils avaient fournis.
                        95. En la présente espèce, comme dans l’arrêt de 1988, il ne sera pas
                     nécessaire pour la Cour de répéter les arguments avancés de part et d’autre
                     quant à l’interprétation de l’expression « de l’avis de l’une des parties » (« in
                     the opinion of the parties ») employée à l’article II du pacte. La Cour com-
                     mencera par déterminer si les éléments de preuve qui lui ont été soumis
                     démontrent que, à la date du dépôt de la requête du Nicaragua, aucune des
                     deux Parties ne pouvait soutenir de manière plausible que le différend qui
                     les opposait pouvait être résolu au moyen de négociations directes suivant
                     les voies diplomatiques ordinaires (voir, en ce sens, ibid., p. 99, par. 75).
                        96. La Cour relève que les déclarations invoquées par les Parties dans
                     leurs exposés écrits et oraux émanent toutes des plus hauts représentants
                     des deux Etats. Ainsi qu’elle l’a dit dans l’affaire Géorgie c. Fédération de
                     Russie,
                         « en droit international comme dans la pratique, c’est en règle géné-
                         rale l’exécutif qui représente l’Etat dans ses relations internationales
                         et s’exprime en son nom sur le plan international (Activités armées
                         sur le territoire du Congo (nouvelle requête : 2002) (République démo‑
                         cratique du Congo c. Rwanda), compétence et recevabilité, arrêt,

                                                                                                   38




6 CIJ1092.indb 73                                                                                        15/02/17 08:34

                                 droits souverains et espaces maritimes (arrêt)                     38

                         C.I.J. Recueil 2006, p. 27, par. 46‑47). Une attention toute particu-
                         lière sera donc accordée aux déclarations faites ou entérinées par
                         l’exécutif de chacune des Parties. » (Application de la convention inter‑
                         nationale sur l’élimination de toutes les formes de discrimination raciale
                         (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
                         C.I.J. Recueil 2011 (I), p. 87, par. 37.)
                    La Cour estime donc pouvoir s’appuyer sur de telles déclarations pour
                    formuler ses conclusions sur les positions respectives des Parties quant à
                    la possibilité d’un règlement négocié.
                       97. La Cour constate que, par divers échanges qu’ont eus leurs chefs
                    d’Etat depuis le prononcé de l’arrêt de 2012, l’une et l’autre des Parties
                    avaient indiqué être prêtes à engager un dialogue pour examiner certaines
                    questions soulevées par la Colombie conséquemment à l’arrêt.
                       Le président du Nicaragua a exprimé le souhait de son pays de négocier
                    un traité ou un accord avec la Colombie de manière que celle‑ci puisse exé-
                    cuter l’arrêt dans le respect des prescriptions de son droit interne. Parmi les
                    questions au sujet desquelles les Parties envisageaient de dialoguer, figu-
                    raient notamment les activités de pêche des habitants de San Andrés, Pro-
                    videncia et Santa Catalina dans des eaux dont la Cour a reconnu qu’elles
                    appartenaient au Nicaragua, la protection de la réserve de biosphère marine
                    Seaflower et la lutte contre le trafic de drogue dans la mer des Caraïbes.
                       98. La Cour note, toutefois, que l’objet des négociations tel que sus-
                    mentionné diffère de l’objet du différend qui oppose les Parties. Selon le
                    Nicaragua, ces négociations devaient être menées étant entendu que le
                    traité qu’il s’agissait de conclure n’aurait pas d’incidence sur les espaces
                    maritimes au sujet desquels la Cour s’était prononcée dans son arrêt de
                    2012. En d’autres termes, elles devaient, dans son esprit, se limiter aux
                    modalités ou mécanismes d’exécution de cet arrêt.
                       La Colombie ne circonscrivait pas ainsi l’objet des négociations. Son
                    intention, selon les mots de sa ministre des affaires étrangères, était de « signer
                    un traité qui établ[ît] les frontières et un régime juridique contribuant à la
                    sécurité et à la stabilité de la région » (les italiques sont de la Cour).
                       99. La Cour juge non déterminant l’argument de la Colombie selon
                    lequel les Parties restaient disposées à dialoguer, tout au moins à la date du
                    dépôt de la requête, car la question essentielle qu’il incombe à la Cour de
                    trancher est celle de savoir si, à cette date, et compte tenu de leurs positions
                    et comportement face aux violations alléguées des droits souverains du
                    Nicaragua et des espaces maritimes délimités par l’arrêt de 2012, les Parties
                    considéraient de bonne foi qu’une certaine possibilité de parvenir à un règle-
                    ment négocié existait ou, au contraire, que cette possibilité n’existait pas.
                       100. La Cour note que les Parties ne contestent pas que la situation en
                    mer était « calme » et « stable » tout au long de la période concernée. Ce
                    fait, toutefois, n’indique pas nécessairement que, de l’avis des Parties, le
                    différend ici en cause pouvait être résolu par la voie de négociations. Dès
                    les premiers événements qui ont suivi le prononcé de l’arrêt de 2012, le
                    Nicaragua s’est résolument opposé au comportement de la Colombie

                                                                                                    39




6 CIJ1092.indb 75                                                                                         15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                  39

                    dans les secteurs que la Cour avait attribués au Nicaragua. La Colombie,
                    tout au long des échanges entre les deux pays, a été tout aussi ferme en ce
                    qui concerne la négociation d’un traité. Aucun élément soumis à la Cour
                    n’indique que, à la date du dépôt de la requête du Nicaragua, les Parties
                    avaient envisagé, ou étaient en mesure, de tenir des négociations en vue
                    de régler le différend relatif à de prétendues violations par la Colombie
                    des droits du Nicaragua dans les zones maritimes dont ­celui-ci affirme
                    qu’elles lui ont été reconnues par l’arrêt de 2012.
                       101. Compte tenu de ce qui précède, la Cour conclut que, à la date à
                    laquelle le Nicaragua a déposé sa requête, la condition énoncée à l’ar-
                    ticle II était remplie. Par conséquent, la troisième exception préliminaire
                    de la Colombie doit être rejetée.


                                      V. Quatrième exception préliminaire

                       102. Le Nicaragua invoque deux bases de compétence. Il affirme que,
                    quand bien même la Cour estimerait ne pas avoir compétence au titre de
                    l’article XXXI du pacte de Bogotá, sa compétence pourrait être fondée
                    sur « le pouvoir qui est le sien de se prononcer sur les mesures requises par
                    ses arrêts ». Dans sa quatrième exception préliminaire, la Colombie sou-
                    tient que la Cour ne possède pas de « pouvoir inhérent » dont le Nicara-
                    gua pourrait se prévaloir.
                       103. La Colombie soutient que la thèse du « pouvoir inhérent » que
                    défend le Nicaragua ne trouve appui ni dans le Statut ni dans la jurispru-
                    dence de la Cour. Elle avance que, si cette thèse devait être prise au sérieux,
                    les fondements de la compétence consensuelle prévue à l’article 36 du Statut
                    s’en trouveraient sapés, puisque cela reviendrait à ne tenir aucun compte des
                    conditions dont les Etats peuvent avoir assorti leur consentement à la com-
                    pétence de la Cour. La Colombie soutient que, au lieu de suivre la jurispru-
                    dence et la pratique de la Cour, le Nicaragua invoque celles de la Cour
                    européenne des droits de l’homme et de la Cour interaméricaine des droits
                    de l’homme, mais en passant sous silence le pouvoir statutaire de contrôler
                    l’exécution de leurs décisions dont ces juridictions sont expressément dotées.

                                                        *  *
                       104. La Cour relève que c’est à titre subsidiaire que le Nicaragua
                    invoque son « pouvoir inhérent » pour établir sa compétence en l’espèce.
                    L’argument du Nicaragua ne pourrait, en tout état de cause, s’appliquer
                    qu’au différend qui existait au moment du dépôt de la requête. Or, dès
                    lors qu’elle a fondé sa compétence à l’égard de ce différend sur l’ar-
                    ticle XXXI du pacte de Bogotá, la Cour considère qu’il n’est pas néces-
                    saire d’examiner l’argument du « pouvoir inhérent » avancé par le
                    Nicaragua. Elle ne prendra donc pas position à son égard. Par consé-
                    quent, il n’y a pas lieu pour la Cour de se prononcer sur la quatrième
                    exception préliminaire de la Colombie.

                                                                                                40




6 CIJ1092.indb 77                                                                                     15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                 40

                                     VI. Cinquième exception préliminaire

                       105. A titre de cinquième exception préliminaire, la Colombie soutient
                    que le Nicaragua, par le dépôt de sa requête, cherche à obtenir l’exécution
                    de l’arrêt de 2012 alors que la Cour n’a pas compétence pour faire
                    exécuter ses décisions après leur prononcé. Selon elle, la Charte
                    ­
                    des Nations Unies et le Statut de la Cour sont fondés sur une séparation
                    des fonctions, en vertu de laquelle la Cour a pour tâche de régler les dif-
                    férends, tandis qu’il appartient au Conseil de sécurité de veiller à l’exécu-
                    tion des arrêts une fois qu’elle a statué, conformément au paragraphe 2 de
                    l’article 94 de la Charte qui dispose que
                        « [s]i une partie à un litige ne satisfait pas aux obligations qui lui
                        incombent en vertu d’un arrêt rendu par la Cour, l’autre partie peut
                        recourir au Conseil de sécurité et celui‑ci, s’il le juge nécessaire, peut
                        faire des recommandations ou décider des mesures à prendre pour
                        faire exécuter l’arrêt ».
                    Selon la Colombie, la même séparation des fonctions est prévue dans le
                    pacte de Bogotá, dont l’article L dispose que
                        «[s]i l’une des Hautes Parties Contractantes ne remplit pas les obliga-
                        tions découlant d’un jugement de la Cour internationale de Justice
                        ou d’un jugement arbitral, l’autre ou les autres parties intéressées,
                        avant de recourir au Conseil de sécurité des Nations Unies, deman-
                        deront une Réunion de Consultation des Ministres des Relations
                        Extérieures afin que celle‑ci convienne des mesures à prendre en vue
                        d’assurer l’exécution de la décision juridique ou arbitrale ».
                    La position de la Colombie est que l’instance introduite par le Nicaragua
                    vise essentiellement le prétendu non‑respect, par elle‑même, de l’arrêt de
                    2012, et le prétendu droit du Nicaragua à obtenir une nouvelle décision
                    de la Cour tendant à assurer l’exécution de cet arrêt.

                                                         *
                       106. Le Nicaragua conteste que sa requête en la présente instance soit
                    une tentative d’obtenir des mesures pour faire exécuter un arrêt déjà
                    rendu. Il soutient que l’objet en est la violation de ses droits souverains,
                    par la Colombie, dans les espaces maritimes dont la Cour a décidé en 2012
                    qu’ils appartenaient au Nicaragua. Le Nicaragua réfute également l’ana-
                    lyse que fait la Colombie du paragraphe 2 de l’article 94 de la Charte des
                    Nations Unies et de l’article L du pacte de Bogotá. Selon lui, aucune de
                    ces dispositions ne permet d’exclure le pouvoir inhérent de la Cour (voir
                    les paragraphes 102‑104 ­ci-­dessus) ou la compétence que celle‑ci tient de
                    l’article XXXI du pacte de Bogotá.

                                                        *  *


                                                                                               41




6 CIJ1092.indb 79                                                                                    15/02/17 08:34

                                 droits souverains et espaces maritimes (arrêt)                   41

                       107. La cinquième exception préliminaire de la Colombie porte d’abord
                    sur l’argument que le Nicaragua invoque à titre subsidiaire, à savoir que
                    la Cour a un pouvoir inhérent en la présente instance. La Colombie sou-
                    tient que, même à supposer que la Cour considère — au rebours de la
                    quatrième exception préliminaire — qu’elle a un « pouvoir inhérent »,
                    celui‑ci n’engloberait pas une compétence lui permettant d’assurer l’exé-
                    cution de ses arrêts une fois ceux‑ci rendus.
                       La Cour a déjà dit qu’elle n’avait pas besoin de se prononcer sur la
                    question de son pouvoir inhérent, puisqu’elle a conclu que sa compétence
                    est fondée sur l’article XXXI du pacte de Bogotá (voir le paragraphe 104
                    ci‑dessus). Par conséquent, il n’y a pas lieu pour elle de statuer sur la par-
                    tie de la cinquième exception préliminaire de la Colombie qui concerne ce
                    pouvoir inhérent.
                       108. Cependant, la Colombie a indiqué, dans ses exposés, que sa cin-
                    quième exception préliminaire constituait également une exception à la
                    compétence que la Cour tient de l’article XXXI du pacte de Bogotá. Elle
                    soutient que,
                         « [m]ême à supposer … que la Cour ait conservé, en la présente
                         affaire, une compétence au titre de l’article XXXI du pacte de
                         Bogotá, cette compétence ne saurait s’étendre aux demandes du
                         Nicaragua tendant à ce que la Cour remédie à une prétendue inexé-
                         cution de la part de la Colombie de l’arrêt de 2012 ».
                       La Cour étant parvenue à la conclusion qu’elle avait compétence au titre
                    de l’article XXXI, il y a lieu d’examiner la cinquième exception préliminaire
                    dans la mesure où elle concerne la compétence au titre du pacte de Bogotá.
                       109. La cinquième exception préliminaire de la Colombie repose sur le
                    postulat qu’il est demandé à la Cour d’assurer l’exécution de son arrêt
                    de 2012. Comme l’a rappelé la Colombie, c’est à la Cour, et non au Nica-
                    ragua, qu’il appartient de déterminer le caractère véritable du différend
                    dont elle est saisie (voir le paragraphe 51 ci‑dessus). Cependant, ainsi que
                    la Cour l’a conclu (voir le paragraphe 79 ci‑dessus), le différend en la pré-
                    sente instance concerne de prétendues violations par la Colombie des
                    droits du Nicaragua dans les zones maritimes dont celui‑ci affirme qu’elles
                    lui ont été reconnues par l’arrêt de 2012. Dans les relations entre le Nica-
                    ragua et la Colombie, ces droits existent en vertu du droit international
                    coutumier. L’arrêt rendu en 2012 est incontestablement pertinent en la
                    présente affaire, en ce qu’il détermine la frontière maritime entre les Parties
                    et établit donc laquelle d’entre elles a des droits souverains en vertu du
                    droit international coutumier dans les espaces maritimes qui font l’objet de
                    la présente affaire. Dans le cas d’espèce, toutefois, le Nicaragua prie la
                    Cour de dire et juger que la Colombie « a manqué à l’obligation lui incom-
                    bant de ne pas violer les espaces maritimes du Nicaragua tels que délimités
                    au paragraphe 251 de l’arrêt rendu par la Cour le 19 novembre 2012, ainsi
                    que les droits souverains et la juridiction du Nicaragua sur lesdits espaces »
                    et « se trouve, partant, tenue d’effacer les conséquences juridiques et maté-
                    rielles de ses faits internationalement illicites, et de réparer intégralement le

                                                                                                  42




6 CIJ1092.indb 81                                                                                       15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)               42

                    préjudice causé par ceux‑ci » (voir le paragraphe 12 ci‑dessus). Le Nicara-
                    gua ne cherche pas à faire exécuter l’arrêt de 2012 en tant que tel. La Cour
                    n’est donc pas appelée à examiner les rôles conférés respectivement à la
                    réunion de consultation des ministres des relations extérieures (par
                    ­’article L du pacte de Bogotá), au Conseil de sécurité (par le paragraphe 2
                     de l’article 94 de la Charte des Nations Unies) et à la Cour.
                        110. Par conséquent, la cinquième exception préliminaire de la Colom-
                     bie doit être rejetée.

                                                          *
                                                      *       *

                      111. Par ces motifs,
                      La Cour,
                      1) a) A l’unanimité,
                      Rejette la première exception préliminaire soulevée par la République
                    de Colombie ;
                          b) Par quinze voix contre une,
                       Rejette la deuxième exception préliminaire soulevée par la République
                    de Colombie en ce qu’elle a trait à l’existence d’un différend relatif à de
                    prétendues violations par la Colombie des droits du Nicaragua dans les
                    zones maritimes dont c­elui-ci affirme qu’elles lui ont été reconnues par
                    l’arrêt de 2012 ;
                      pour : M. Abraham, président ; M. Yusuf, vice-­président ; MM. Owada,
                        Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
                        M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, Gevorgian, juges ;
                        M. Daudet, juge ad hoc ;
                      contre : M. Caron, juge ad hoc ;
                          c) A l’unanimité,
                       Retient la deuxième exception préliminaire soulevée par la République
                    de Colombie en ce qu’elle a trait à l’existence d’un différend relatif aux
                    prétendues violations par la Colombie de l’obligation lui incombant de
                    s’abstenir de recourir à la menace ou à l’emploi de la force ;
                          d) Par quinze voix contre une,
                      Rejette la troisième exception préliminaire soulevée par la République
                    de Colombie ;
                      pour : M. Abraham, président ; M. Yusuf, vice-­président ; MM. Owada,
                        Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
                        M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, Gevorgian, juges ;
                        M. Daudet, juge ad hoc ;
                      contre : M. Caron, juge ad hoc ;



                                                                                             43




6 CIJ1092.indb 83                                                                                  15/02/17 08:34

                                droits souverains et espaces maritimes (arrêt)                  43

                          e) A l’unanimité,
                       Dit qu’il n’y a pas lieu de se prononcer sur la quatrième exception pré-
                    liminaire soulevée par la République de Colombie ;
                          f) Par quinze voix contre une,
                      Rejette la cinquième exception préliminaire soulevée par la République
                    de Colombie ;
                      pour : M. Abraham, président ; M. Yusuf, vice-­président ; MM. Owada,
                        Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
                        M. Gaja, Mme Sebutinde, MM. Robinson, Gevorgian, juges ; MM. Daudet,
                        Caron, juges ad hoc ;
                      contre : M. Bhandari, juge ;
                      2) Par quatorze voix contre deux,
                       Dit qu’elle a compétence, sur la base de l’article XXXI du pacte de
                    Bogotá, pour statuer sur le différend entre la République du Nicaragua et
                    la République de Colombie auquel renvoie le point 1 b) ­ci-­dessus.
                      pour : M. Abraham, président ; M. Yusuf, vice-­président ; MM. Owada,
                        Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
                        M. Gaja, Mme Sebutinde, MM. Robinson, Gevorgian, juges ; M. Daudet,
                        juge ad hoc ;
                      contre : M. Bhandari, juge ; M. Caron, juge ad hoc.

                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                    Paix, à La Haye, le dix-sept mars deux mille seize, en trois exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis respectivement au Gouvernement de la République du Nicaragua et
                    au Gouvernement de la République de Colombie.

                                                                            Le président,
                                                                   (Signé) Ronny Abraham.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.



                      M. le juge Cançado Trindade joint à l’arrêt l’exposé de son opinion
                    individuelle ; M. le juge Bhandari joint une déclaration à l’arrêt ;
                    M. le juge ad hoc Caron joint à l’arrêt l’exposé de son opinion dissidente.


                                                                              (Paraphé) R.A.
                                                                              (Paraphé) Ph.C.



                                                                                                44




6 CIJ1092.indb 85                                                                                     15/02/17 08:34

